Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 1 of 45 PageID# 315




                       Exhibit 2
             *Native file to be produced to the Court*
Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 2 of 45 PageID# 316
Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 3 of 45 PageID# 317
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 4 of 45 PageID# 318


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2017‐12              RENEW   CAPAR     ENGDR       30IST     ACT     12/31/2017    0.00                              0   0   N   12/31/2017   0000869652 Utility Construction 12/31/2017   1/3/2018 10:43   2017   12   TCANTY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG300002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG400002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP80001                      12/31/2017   1/5/2018 16:53   2017   12   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP20001                      12/31/2017   1/5/2018 16:53   2017   12   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP20003                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP30001                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCP200001                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP20002                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP60001                      12/31/2017   1/5/2018 16:42   2017   12   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   FLT4000001 4032                 12/31/2017   1/5/2018 16:17   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                 ALO     12/31/2017    0.00                              0   0         1/2/2018                                   12/31/2017   1/2/2018 15:37   2017   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                 ALO     12/31/2017    0.00                              0   0         1/2/2018                                   12/31/2017   1/2/2018 15:37   2017   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                 ALO     12/31/2017    0.00                              0   0         1/2/2018                                   12/31/2017   1/2/2018 15:37   2017   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                 ALO     12/31/2017    0.00                              0   0         1/2/2018                                   12/31/2017   1/2/2018 15:37   2017   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                 ALO     12/31/2017    0.00                              0   0         1/2/2018                                   12/31/2017   1/2/2018 15:37   2017   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG300003                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGQT0002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGX30001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGX40001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGX50001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGX20001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGX10001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGX70001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAGQX0001                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG200002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG500002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG100002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG300002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   GLAG400002                      12/31/2017   1/4/2018 18:45   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP80001                      12/31/2017   1/5/2018 16:53   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP20001                      12/31/2017   1/5/2018 16:53   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP20003                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP30001                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCP200001                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP20002                      12/31/2017   1/5/2018 17:06   2017   12   TCANTY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   ENCAP60001                      12/31/2017   1/5/2018 16:42   2017   12   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO     12/31/2017    0.00                              0   0   N   12/31/2017   FLT4000001 4032                 12/31/2017   1/5/2018 16:17   2017   12   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2017‐12              RENEW   CAPAR     ENGDR       30IST     ACT       1/1/2018    0.00                              0   0   N     1/1/2018   0000869652 Utility Construction   1/1/2018   1/3/2018 15:23   2018    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR      TRANS       24IST     ACT      1/25/2018    0.00                             11   0        1/25/2018   EX00875105               Faatz,G 1/3/2018    1/29/2018 2:00   2018    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGQT0002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX40001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG100002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX10001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX20001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG400002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG300003                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG500002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX50001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX70001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGQX0001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX30001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG200002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG300002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP20002                       1/31/2018   2/6/2018 18:58   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP20003                       1/31/2018   2/6/2018 19:07   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP80001                       1/31/2018   2/6/2018 19:11   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP60001                       1/31/2018   2/6/2018 19:11   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCP200001                       1/31/2018   2/6/2018 19:18   2018    1   TCANTY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP20001                       1/31/2018   2/6/2018 18:53   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP30001                       1/31/2018   2/6/2018 18:53   2018    1   ARAY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   FLT4000001 4032                  1/31/2018   2/6/2018 18:16   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Jan 2018 Accrual             RENEW   CAPAR     INSP        30IST     ACT      1/31/2018    0.00                              0   0   N    1/31/2018   0000878863 SSC 2018‐1‐BAS        1/31/2018    2/1/2018 9:11   2018    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Jan 2018 Accrual             RENEW   CAPAR     ENGNS       30IST     ACT      1/31/2018    0.00                              0   0   N    1/31/2018   0000878863 SSC 2018‐1‐KIM        1/31/2018    2/1/2018 9:11   2018    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX10001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX20001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG400002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX70001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG300003                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG500002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX50001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGQX0001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX30001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG100002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG200002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAG300002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGQT0002                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   GLAGX40001                       1/31/2018   2/6/2018 11:10   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP20002                       1/31/2018   2/6/2018 18:58   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP20003                       1/31/2018   2/6/2018 19:07   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP80001                       1/31/2018   2/6/2018 19:11   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP60001                       1/31/2018   2/6/2018 19:11   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCP200001                       1/31/2018   2/6/2018 19:18   2018    1   TCANTY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP30001                       1/31/2018   2/6/2018 18:53   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   ENCAP20001                       1/31/2018   2/6/2018 18:53   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO      1/31/2018    0.00                              0   0   N    1/31/2018   FLT4000001 4032                  1/31/2018   2/6/2018 18:16   2018    1   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Jan 2018 Accrual             RENEW   CAPAR     INSP        30IST     ACT       2/1/2018    0.00                              0   0   N     2/1/2018   0000878863 SSC 2018‐1‐BAS         2/1/2018    2/1/2018 9:11   2018    2   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Jan 2018 Accrual             RENEW   CAPAR     ENGNS       30IST     ACT       2/1/2018    0.00                              0   0   N     2/1/2018   0000878863 SSC 2018‐1‐KIM         2/1/2018    2/1/2018 9:11   2018    2   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     REGGA       30IST     ACT      2/28/2018    0.00                              0   0   N    2/28/2018   0000887375 SSC 2018‐2‐KEM        2/28/2018   3/1/2018 16:18   2018    2   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     REGGA       30IST     ACT      2/28/2018    0.00                              0   0   N    2/28/2018   0000887375 SSC 2018‐2‐KEM        2/28/2018   3/1/2018 16:18   2018    2   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     MAINS       30IST     ACT      2/28/2018    0.00                              0   0   N    2/28/2018   0000887375 SSC 2018‐2‐KIM        2/28/2018   3/1/2018 16:18   2018    2   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     INSP        30IST     ACT      2/28/2018    0.00                              0   0   N    2/28/2018   0000887375 SSC 2018‐2‐BAS        2/28/2018   3/1/2018 16:18   2018    2   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGX20001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAG100002                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGQT0002                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAG300003                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAG400002                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGQX0001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAG200002                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGX40001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGX30001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGX50001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAG500002                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGX70001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAG300002                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   GLAGX10001                       2/28/2018   3/5/2018 15:54   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCAP20001                       2/28/2018   3/6/2018 18:28   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCAP80001                       2/28/2018   3/6/2018 18:39   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCAP60001                       2/28/2018   3/6/2018 18:43   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCP200001                       2/28/2018   3/6/2018 18:43   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCAP20002                       2/28/2018   3/6/2018 18:52   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCAP30001                       2/28/2018   3/6/2018 18:46   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   ENCAP20003                       2/28/2018   3/6/2018 18:52   2018    2   ARAY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO      2/28/2018    0.00                              0   0   N    2/28/2018   FLT4000001 4032                  2/28/2018   3/6/2018 18:11   2018    2   ARAY
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 5 of 45 PageID# 319


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     REGGA       30IST     ACT       3/1/2018     0.00                             0                      0                             N     3/1/2018   0000887375 SSC 2018‐2‐KEM       3/1/2018    3/1/2018 16:18   2018   3   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     REGGA       30IST     ACT       3/1/2018     0.00                             0                      0                             N     3/1/2018   0000887375 SSC 2018‐2‐KEM       3/1/2018    3/1/2018 16:18   2018   3   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     MAINS       30IST     ACT       3/1/2018     0.00                             0                      0                             N     3/1/2018   0000887375 SSC 2018‐2‐KIM       3/1/2018    3/1/2018 16:18   2018   3   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrual 2018‐02              RENEW   CAPAR     INSP        30IST     ACT       3/1/2018     0.00                             0                      0                             N     3/1/2018   0000887375 SSC 2018‐2‐BAS       3/1/2018    3/1/2018 16:18   2018   3   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       36IST     PAY       3/9/2018     2.00                             0                      0                                   3/9/2018   PREX098278                      3/9/2018   3/29/2018 11:55   2018   3   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV      FEAS        30IST     ACT      3/10/2018 40077.65          PO028   0000019    1   AP045   45613251   1   2017120 00001316 BASIC SYSTN   3/10/2018   AP00892109                     1/23/2018    3/12/2018 1:03   2018   3   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV      REGGA       30IST     ACT      3/10/2018 10000.00          PO028   0000019    1   AP045   45613243   1   9006    00000988 KEMPER C N    3/10/2018   AP00892109                      1/1/2018    3/12/2018 1:03   2018   3   APRAJGFAATZ     POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV      REGGA       30IST     ACT      3/10/2018 10000.00          PO028   0000019    1   AP045   45613226   1   8910    00000988 KEMPER C N    3/10/2018   AP00892109                      1/1/2018    3/12/2018 1:03   2018   3   APRAJGFAATZ     POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR      TRANS       24IST     ACT      3/13/2018     0.00                            17                      0                                  3/13/2018   EX00892928             Faatz,G  3/1/2018    3/15/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SERVICES                         RENEW   OTSV      MAINS       30IST     ACT      3/16/2018     1.00                             0   AP045   45614069   1   1042024 00000898 KIMLEY‐HON    3/16/2018   AP00896545                    11/30/2017    3/20/2018 1:03   2018   3   APRAJBROBINSO   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       36IST     PAY      3/23/2018    10.00                             0                      0                                  3/23/2018   PREX098655                     3/23/2018   3/29/2018 11:55   2018   3   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Southside Connector Accrual      RENEW   CAPAR     PMQA        30IST     ACT      3/31/2018     0.00                             0                      0                             N    3/31/2018   0000899731 SSC 2018‐3‐LES      3/31/2018     4/3/2018 9:44   2018   3   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                 ALO      3/31/2018     0.00                             0                      0                                   4/2/2018                                  3/31/2018     4/2/2018 8:18   2018   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                 ALO      3/31/2018     0.00                             0                      0                                   4/2/2018                                  3/31/2018     4/2/2018 8:18   2018   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                 ALO      3/31/2018     0.00                             0                      0                                   4/2/2018                                  3/31/2018     4/2/2018 8:18   2018   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                 ALO      3/31/2018     0.00                             0                      0                                   4/2/2018                                  3/31/2018     4/2/2018 8:18   2018   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                 ALO      3/31/2018     0.00                             0                      0                                   4/2/2018                                  3/31/2018     4/2/2018 8:18   2018   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGX40001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGX10001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAG400002                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAG500002                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGQT0002                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGX70001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAG300002                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGX20001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAG100002                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGX30001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGX50001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAG200002                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAGQX0001                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   GLAG300003                     3/31/2018     4/5/2018 2:00   2018   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCAP20002                     3/31/2018    4/5/2018 20:08   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCAP20003                     3/31/2018    4/5/2018 20:08   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCAP30001                     3/31/2018    4/5/2018 20:08   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCAP80001                     3/31/2018    4/5/2018 20:08   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCAP60001                     3/31/2018    4/5/2018 20:08   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCAP20001                     3/31/2018    4/5/2018 19:47   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   ENCP200001                     3/31/2018    4/5/2018 20:12   2018   3   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO      3/31/2018     0.00                             0                      0                             N    3/31/2018   FLT4000001 4032                3/31/2018    4/5/2018 19:24   2018   3   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Southside Connector Accrual      RENEW   CAPAR     PMQA        30IST     ACT       4/1/2018     0.00                             0                      0                             N     4/1/2018   0000899731 SSC 2018‐3‐LES       4/1/2018     4/3/2018 9:44   2018   4   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       36IST     PAY       4/6/2018     9.00                             0                      0                                   4/6/2018   PREX004717                      4/6/2018   4/30/2018 11:49   2018   4   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       36IST     PAY      4/20/2018    26.00                             0                      0                                  4/20/2018   PREX005146                     4/20/2018   4/30/2018 11:49   2018   4   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrural 2018‐04             RENEW   CAPAR     PMQA        30IST     ACT      4/30/2018     0.00                             0                      0                             N    4/30/2018   0000908732 SSC 2018‐4‐LES      4/30/2018    5/2/2018 14:21   2018   4   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                 ALO      4/30/2018     0.00                             0                      0                                  4/30/2018                                  4/30/2018   4/30/2018 16:17   2018   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                 ALO      4/30/2018     0.00                             0                      0                                  4/30/2018                                  4/30/2018   4/30/2018 16:17   2018   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                 ALO      4/30/2018     0.00                             0                      0                                  4/30/2018                                  4/30/2018   4/30/2018 16:17   2018   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                 ALO      4/30/2018     0.00                             0                      0                                  4/30/2018                                  4/30/2018   4/30/2018 16:17   2018   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                 ALO      4/30/2018     0.00                             0                      0                                  4/30/2018                                  4/30/2018   4/30/2018 16:17   2018   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAG300002                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAG200002                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAG100002                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGX10001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAG400002                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGX40001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGX70001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAG300003                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGX50001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGQT0002                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAG500002                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGX30001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGQX0001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   GLAGX20001                     4/30/2018     5/4/2018 2:00   2018   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCAP20003                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCAP30001                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCAP20001                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCAP80001                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCAP20002                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCAP60001                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   ENCP200001                     4/30/2018    5/4/2018 18:59   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO      4/30/2018     0.00                             0                      0                           N      4/30/2018   FLT4000001 4032                4/30/2018    5/4/2018 16:21   2018   4   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SSC Accrural 2018‐04             RENEW   CAPAR     PMQA        30IST     ACT       5/1/2018     0.00                             0                      0                           N       5/1/2018   0000908732 SSC 2018‐4‐LES       5/1/2018    5/2/2018 14:21   2018   5   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV      LGFEE       24IST     ACT       5/1/2018     0.00                             0   AP045   45620143   1   0000141 00001417 COMPTONN       5/1/2018   AP00906126                     2/28/2018     5/1/2018 1:04   2018   5   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV      LGFEE       24IST     ACT       5/1/2018     0.00                             0   AP045   45622126   1   0000141 00001417 COMPTONN       5/1/2018   AP00906126                     3/31/2018     5/1/2018 1:04   2018   5   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       36IST     PAY       5/4/2018    14.00                             0                      0                                   5/4/2018   PREX012875                      5/4/2018    5/23/2018 9:01   2018   5   X2VPTHOM
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR      TRANS       24IST     ACT      5/11/2018     0.00                            10                      0                                  5/11/2018   EX00910715             Faatz,G 5/4/2018     5/14/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       36IST     PAY      5/18/2018    16.00                             0                      0                                  5/18/2018   PREX013785                     5/18/2018   5/31/2018 17:00   2018   5   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN       MRSEE     PAY      5/18/2018     1.00                             0                      0                                  5/18/2018   PREX013785                     5/18/2018   5/31/2018 17:00   2018   5   X2VPTHOM
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG300002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX30001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX70001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX20001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG500002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGQX0001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX50001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX10001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP60001                     5/31/2018    6/6/2018 16:58   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCP200001                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP80001                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP20002                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP20001                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP30001                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP20003                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   FLT4000001 4032                5/31/2018    6/6/2018 16:16   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                 ALO      5/31/2018     0.00                             0                      0                                   6/1/2018                                  5/31/2018    6/1/2018 11:39   2018   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                 ALO      5/31/2018     0.00                             0                      0                                   6/1/2018                                  5/31/2018    6/1/2018 11:39   2018   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                 ALO      5/31/2018     0.00                             0                      0                                   6/1/2018                                  5/31/2018    6/1/2018 11:39   2018   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                 ALO      5/31/2018     0.00                             0                      0                                   6/1/2018                                  5/31/2018    6/1/2018 11:39   2018   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                 ALO      5/31/2018     0.00                             0                      0                                   6/1/2018                                  5/31/2018    6/1/2018 11:39   2018   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGQT0002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG400002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG300002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX30001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX70001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX20001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX40001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG300003                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG500002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG100002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAG200002                     5/31/2018     6/6/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGQX0001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX50001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT       OVHD      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   GLAGX10001                     5/31/2018    6/6/2018 17:13   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP60001                     5/31/2018    6/6/2018 16:58   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCP200001                     5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 6 of 45 PageID# 320


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP20002                         5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP20003                         5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP20001                         5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP30001                         5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   ENCAP80001                         5/31/2018    6/6/2018 19:25   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      5/31/2018     0.00                             0                      0                             N    5/31/2018   FLT4000001 4032                    5/31/2018    6/6/2018 16:16   2018   5   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Reclass wire request TRA055902   RENEW   OTSV     COMMS       36IST     ACT      5/31/2018     0.00                             0                      0                             N    5/31/2018   0000914974 Utility Construction    5/31/2018     6/1/2018 2:00   2018   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       6/1/2018    16.00                             0                      0                                   6/1/2018   PREX017803                          6/1/2018    6/18/2018 9:06   2018   6   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY       6/1/2018     2.00                             0                      0                                   6/1/2018   PREX017803                          6/1/2018    6/18/2018 9:06   2018   6   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV     LGFEE       24IST     ACT       6/1/2018     0.00                             0   AP045   45627333   1   0000141 00001417 COMPTONN       6/1/2018   AP00915184                         4/30/2018     6/1/2018 1:04   2018   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV     LGFEE       24IST     ACT      6/13/2018     0.00                             0   AP045   45629522   1   0000141 00001417 COMPTONN      6/13/2018   AP00917990                         5/31/2018    6/14/2018 1:04   2018   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      6/15/2018    10.00                             0                      0                                  6/15/2018   PREX020190                         6/15/2018    6/26/2018 9:51   2018   6   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      6/15/2018     1.00                             0                      0                                  6/15/2018   PREX020190                         6/15/2018    6/26/2018 9:51   2018   6   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR     TRANS       24IST     ACT      6/15/2018     0.00                             9                      0                                  6/15/2018   EX00918780               Faatz,G   5/31/2018    6/19/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      6/30/2018     0.00                             0                      0                                   7/2/2018                                      6/30/2018    7/2/2018 12:54   2018   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      6/30/2018     0.00                             0                      0                                   7/2/2018                                      6/30/2018    7/2/2018 12:54   2018   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      6/30/2018     0.00                             0                      0                                   7/2/2018                                      6/30/2018    7/2/2018 12:54   2018   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      6/30/2018     0.00                             0                      0                                   7/2/2018                                      6/30/2018    7/2/2018 12:54   2018   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      6/30/2018     0.00                             0                      0                                   7/2/2018                                      6/30/2018    7/2/2018 12:54   2018   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAG200002                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAG300002                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGX10001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGX20001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGQX0001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGX30001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGX40001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGX50001                         6/30/2018    7/6/2018 13:24   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAG100002                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAG500002                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAG300003                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGQT0002                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAG400002                         6/30/2018     7/6/2018 2:00   2018   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   GLAGX70001                         6/30/2018    7/6/2018 13:24   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCAP20002                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCAP30001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCAP80001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCAP60001                         6/30/2018    7/6/2018 13:21   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCAP20001                         6/30/2018    7/6/2018 13:14   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCAP20003                         6/30/2018    7/6/2018 13:24   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   ENCP200001                         6/30/2018    7/6/2018 13:24   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      6/30/2018     0.00                             0                      0                             N    6/30/2018   FLT4000001 4032                    6/30/2018    7/6/2018 12:40   2018   6   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       7/3/2018    16.00                             0                      0                                   7/3/2018   PREX024356                         6/29/2018   7/25/2018 10:43   2018   7   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY       7/3/2018     7.00                             0                      0                                   7/3/2018   PREX024356                         6/29/2018   7/25/2018 10:43   2018   7   HJONES
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR     TRAV        MRSEE     ACT      7/10/2018     0.00                            24                      0                                  7/10/2018   EX00923625              Hubbar      7/2/2018    7/11/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     ENGIN       30IST     PAY      7/13/2018    16.00                             0                      0                                  7/13/2018   PREX026038                         7/13/2018   7/25/2018 10:43   2018   7   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     ENGIN       30IST     PAY      7/13/2018     8.00                             0                      0                                  7/13/2018   PREX026038                         7/13/2018   7/25/2018 10:43   2018   7   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      7/13/2018    16.00                             0                      0                                  7/13/2018   PREX026038                         7/13/2018   7/25/2018 10:43   2018   7   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR     TRAV        24IST     ACT      7/16/2018     0.00                             1                      0                                  7/16/2018   EX00925045              Hofto,K     7/2/2018    7/18/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX50001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG500002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX20001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGQT0002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG200002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX10001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX70001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG300002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX30001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG400002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG300003                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGQX0001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG100002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX40001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP60001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP30001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP20001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP80001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP20003                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP20002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCP200001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   FLT4000001 4032                    7/31/2018    8/4/2018 11:58   2018   7   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      7/31/2018     0.00                             0                      0                                   8/1/2018                                      7/31/2018    8/1/2018 13:52   2018   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      7/31/2018     0.00                             0                      0                                   8/1/2018                                      7/31/2018    8/1/2018 13:52   2018   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      7/31/2018     0.00                             0                      0                                   8/1/2018                                      7/31/2018    8/1/2018 13:52   2018   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      7/31/2018     0.00                             0                      0                                   8/1/2018                                      7/31/2018    8/1/2018 13:52   2018   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      7/31/2018     0.00                             0                      0                                   8/1/2018                                      7/31/2018    8/1/2018 13:52   2018   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX50001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX20001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGQT0002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG200002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX10001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG500002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX70001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG300002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX30001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG400002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG300003                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAG100002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGX40001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   GLAGQX0001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP60001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP20002                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP30001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP20001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP80001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCAP20003                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   ENCP200001                         7/31/2018     8/7/2018 2:00   2018   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      7/31/2018     0.00                             0                      0                             N    7/31/2018   FLT4000001 4032                    7/31/2018    8/4/2018 11:58   2018   7   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEETINGS                         RENEW   CNLR     ENGNS       36IST     ACT       8/1/2018     1.00                             0   AP045   45635424   1   1156014 00000898 KIMLEY‐HON     8/1/2018   AP00929169                         6/30/2018     8/1/2018 1:05   2018   8   APRAJ187109     NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     ENGIN       30IST     PAY       8/2/2018    24.00                             0                      0                                   8/2/2018   PREX034296                         7/27/2018   8/31/2018 13:52   2018   8   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       8/2/2018     8.00                             0                      0                                   8/2/2018   PREX034296                         7/27/2018   8/31/2018 13:52   2018   8   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV     LGFEE       24IST     ACT       8/2/2018     0.00                             0   AP045   45637617   1   0000141 00001417 COMPTONN       8/2/2018   AP00930759                         6/30/2018     8/3/2018 1:04   2018   8   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV     REGGA       30IST     ACT       8/7/2018 10229.81          PO028   0000019    1   AP045   45638120   1   9191    00000988 KEMPER C N     8/7/2018   AP00933166                          6/1/2018    8/17/2018 1:03   2018   8   APRAJGFAATZ     POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV     REGGA       30IST     ACT       8/7/2018 10000.00          PO028   0000019    1   AP045   45638115   1   9232    00000988 KEMPER C N     8/7/2018   AP00933166                          7/1/2018    8/17/2018 1:03   2018   8   APRAJGFAATZ     POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV     REGGA       30IST     ACT       8/7/2018 10000.00          PO028   0000019    1   AP045   45638116   1   9184    00000988 KEMPER C N     8/7/2018   AP00933166                         5/22/2018    8/17/2018 1:03   2018   8   APRAJGFAATZ     POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV     FEAS        30IST     ACT       8/8/2018   253.20          PO028   0000019    1   AP045   45638325   1   2018030 00001316 BASIC SYSTN    8/8/2018   AP00932432                         4/17/2018    8/14/2018 1:03   2018   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV     FEAS        30IST     ACT       8/8/2018 2636.00           PO028   0000019    1   AP045   45638311   1   2018040 00001316 BASIC SYSTN    8/8/2018   AP00932206                         5/17/2018    8/13/2018 1:03   2018   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        MRSEE     ACT       8/9/2018     0.00                             1                      0                                   8/9/2018   EX00931910              Hubbar     7/12/2018    8/10/2018 2:00   2018   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        MRSEE     ACT       8/9/2018     0.00                             2                      0                                   8/9/2018   EX00931910              Hubbar     7/12/2018    8/10/2018 2:00   2018   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR     TRAV        MRSEE     ACT       8/9/2018     0.00                             3                      0                                   8/9/2018   EX00931910              Hubbar     7/12/2018    8/10/2018 2:00   2018   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR     TRAV        MRSEE     ACT       8/9/2018     0.00                             4                      0                                   8/9/2018   EX00931910              Hubbar     7/12/2018    8/10/2018 2:00   2018   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      8/10/2018     4.00                             0                      0                                  8/10/2018   PREX034993                         8/10/2018   8/31/2018 13:52   2018   8   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      8/10/2018    16.00                             0                      0                                  8/10/2018   PREX034993                         8/10/2018   8/31/2018 13:52   2018   8   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      8/24/2018     1.00                             0                      0                                  8/24/2018   PREX036029                         8/24/2018   8/31/2018 13:52   2018   8   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      8/24/2018    20.00                             0                      0                                  8/24/2018   PREX036029                         8/24/2018   8/31/2018 13:52   2018   8   X2VPTHOM
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 7 of 45 PageID# 321


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV     LGFEE       24IST     ACT      8/29/2018     0.00                            0 AP045   45640884   1 0000141 00001417 COMPTONN      8/29/2018   AP00935903         7/31/2018   8/30/2018 1:03   2018    8   DOPON         LEG
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG300003         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG500002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGQT0002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG100002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG200002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG300002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX50001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX70001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX30001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGQX0001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX10001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX40001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX20001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG400002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP80001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP60001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP30001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP20001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCP200001         8/31/2018   9/7/2018 13:34   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP20002         8/31/2018   9/7/2018 13:34   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP20003         8/31/2018   9/7/2018 13:34   2018    8   MLGENTIL
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   FLT4000001 4032    8/31/2018   9/7/2018 13:06   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      8/31/2018     0.00                            0                    0                                 9/4/2018                      8/31/2018   9/4/2018 23:06   2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      8/31/2018     0.00                            0                    0                                 9/4/2018                      8/31/2018   9/4/2018 23:06   2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      8/31/2018     0.00                            0                    0                                 9/4/2018                      8/31/2018   9/4/2018 23:06   2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      8/31/2018     0.00                            0                    0                                 9/4/2018                      8/31/2018   9/4/2018 23:06   2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      8/31/2018     0.00                            0                    0                                 9/4/2018                      8/31/2018   9/4/2018 23:06   2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:37    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:37    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      8/31/2018     0.00                            0                    0                                10/1/2018                      8/31/2018 10/1/2018 14:36    2018    8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG300003         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG500002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGQT0002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG100002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG200002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG300002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX20001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX50001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX70001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX30001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGQX0001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX10001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAGX40001         8/31/2018   9/6/2018 12:36   2018    8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   GLAG400002         8/31/2018   9/6/2018 12:29   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP20003         8/31/2018   9/7/2018 13:34   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP80001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP60001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP30001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP20001         8/31/2018   9/7/2018 13:28   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCAP20002         8/31/2018   9/7/2018 13:34   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   ENCP200001         8/31/2018   9/7/2018 13:34   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      8/31/2018     0.00                            0                    0                           N    8/31/2018   FLT4000001 4032    8/31/2018   9/7/2018 13:06   2018    8   MLGENTIL
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV     REGGA       30IST     ACT       9/5/2018 10000.00          PO028   0000019   1 AP045   45641432   1 9281    00000988 KEMPER C N     9/5/2018   AP00939312          8/1/2018   9/18/2018 1:03   2018    9   APRAJGFAATZ   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       9/7/2018     6.00                            0                    0                                 9/7/2018   PREX038744          9/7/2018 9/28/2018 13:05    2018    9   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY       9/7/2018     1.00                            0                    0                                 9/7/2018   PREX038744          9/7/2018 9/28/2018 13:05    2018    9   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      9/21/2018     2.00                            0                    0                                9/21/2018   PREX041225         9/21/2018 9/28/2018 13:05    2018    9   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      9/21/2018     4.00                            0                    0                                9/21/2018   PREX041225         9/21/2018 9/28/2018 13:05    2018    9   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV     LGFEE       24IST     ACT      9/24/2018     0.00                            0 AP045   45643452   1 0000141 00001417 COMPTONN      9/24/2018   AP00940661         8/31/2018   9/25/2018 1:03   2018    9   DOPON         LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      9/30/2018     0.00                            0                    0                                10/1/2018                      9/30/2018 10/1/2018 15:05    2018    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      9/30/2018     0.00                            0                    0                                10/1/2018                      9/30/2018 10/1/2018 15:05    2018    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      9/30/2018     0.00                            0                    0                                10/1/2018                      9/30/2018 10/1/2018 15:05    2018    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      9/30/2018     0.00                            0                    0                                10/1/2018                      9/30/2018 10/1/2018 15:05    2018    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      9/30/2018     0.00                            0                    0                                10/1/2018                      9/30/2018 10/1/2018 15:05    2018    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAG200002         9/30/2018 10/4/2018 13:40    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAG400002         9/30/2018 10/4/2018 13:40    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAG500002         9/30/2018 10/4/2018 13:40    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAG100002         9/30/2018 10/4/2018 13:40    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAG300003         9/30/2018 10/4/2018 13:40    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAG300002         9/30/2018 10/4/2018 13:40    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGX40001         9/30/2018 10/4/2018 16:03    2018    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGX50001         9/30/2018 10/4/2018 16:03    2018    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGX70001         9/30/2018 10/4/2018 16:03    2018    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGX10001         9/30/2018 10/4/2018 16:03    2018    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGX30001         9/30/2018 10/4/2018 16:03    2018    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGQX0001         9/30/2018 10/4/2018 16:10    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGQT0002         9/30/2018 10/4/2018 13:49    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   GLAGX20001         9/30/2018 10/4/2018 16:03    2018    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCP200001         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCAP80001         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCAP30001         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCAP20002         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCAP20001         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCAP60001         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   ENCAP20003         9/30/2018 10/4/2018 18:33    2018    9   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      9/30/2018     0.00                            0                    0                           N    9/30/2018   FLT4000001 4032    9/30/2018 10/4/2018 16:15    2018    9   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      10/5/2018     4.00                            0                    0                                10/5/2018   PREX044545         10/5/2018 10/30/2018 10:35   2018   10   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY     10/19/2018     1.00                            0                    0                               10/19/2018   PREX047202        10/19/2018 10/30/2018 10:35   2018   10   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY     10/19/2018    16.00                            0                    0                               10/19/2018   PREX047202        10/19/2018 10/30/2018 10:35   2018   10   X2VPTHOM
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO     10/31/2018     0.00                            0                    0                                11/1/2018                     10/31/2018 11/1/2018 10:56    2018   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO     10/31/2018     0.00                            0                    0                                11/1/2018                     10/31/2018 11/1/2018 10:56    2018   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO     10/31/2018     0.00                            0                    0                                11/1/2018                     10/31/2018 11/1/2018 10:56    2018   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO     10/31/2018     0.00                            0                    0                                11/1/2018                     10/31/2018 11/1/2018 10:56    2018   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO     10/31/2018     0.00                            0                    0                                11/1/2018                     10/31/2018 11/1/2018 10:56    2018   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGX70001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGX10001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGX30001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAG400002        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAG300002        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAG200002        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAG500002        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAG300003        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAG100002        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGQT0002        10/31/2018 11/6/2018 19:48    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGQX0001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGX20001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO     10/31/2018     0.00                            0                    0                           N   10/31/2018   GLAGX50001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 8 of 45 PageID# 322


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   GLAGX40001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCAP30001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCAP20002        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCP200001        10/31/2018   11/8/2018 2:00   2018   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCAP80001        10/31/2018   11/8/2018 2:00   2018   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCAP20003        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCAP60001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   ENCAP20001        10/31/2018 11/6/2018 22:32    2018   10   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO     10/31/2018      0.00                           0                      0                             N    10/31/2018   FLT4000001 4032   10/31/2018   11/8/2018 2:00   2018   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Blanket Request AMOUNT ONLY fo   RENEW   OTSV     MAINS       30IST     ACT      11/1/2018      1.00         PO028   0000019   1   AP045   45625141   1   1113467 00000898 KIMLEY‐HON     11/1/2018   AP00952198         4/30/2018 11/12/2018 1:03    2018   11   APRAJ836554   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      11/2/2018      8.00                           0                      0                                   11/2/2018   PREX053300         11/2/2018 11/28/2018 10:48   2018   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO     11/30/2018      0.00                           0                      0                                   12/3/2018                     11/30/2018 12/3/2018 14:57    2018   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO     11/30/2018      0.00                           0                      0                                   12/3/2018                     11/30/2018 12/3/2018 14:57    2018   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO     11/30/2018      0.00                           0                      0                                   12/3/2018                     11/30/2018 12/3/2018 14:57    2018   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO     11/30/2018      0.00                           0                      0                                   12/3/2018                     11/30/2018 12/3/2018 14:57    2018   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO     11/30/2018      0.00                           0                      0                                   12/3/2018                     11/30/2018 12/3/2018 14:57    2018   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAG300002        11/30/2018 12/6/2018 12:58    2018   11   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGX20001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGX70001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAG400002        11/30/2018   12/6/2018 2:00   2018   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAG500002        11/30/2018   12/6/2018 2:00   2018   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAG200002        11/30/2018   12/6/2018 2:00   2018   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGQT0002        11/30/2018   12/6/2018 2:00   2018   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAG300003        11/30/2018   12/6/2018 2:00   2018   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAG100002        11/30/2018   12/6/2018 2:00   2018   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGX10001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGX30001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGQX0001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGX50001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   GLAGX40001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCAP60001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCAP30001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCAP20003        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCAP20002        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCAP20001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCP200001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   ENCAP80001        11/30/2018 12/6/2018 19:43    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO     11/30/2018      0.00                           0                      0                              N   11/30/2018   FLT4000001 4032   11/30/2018 12/6/2018 19:50    2018   11   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV     FEAS        30IST     ACT      12/7/2018    659.00         PO028   0000019   1   AP045   45652327   1   2018090 00001316 BASIC SYSTN    12/7/2018   AP00958205        10/16/2018 12/14/2018 1:03    2018   12   APRAJTROSENBE POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV     FEAS        30IST     ACT      12/7/2018   3807.00         PO028   0000019   1   AP045   45652334   1   2018070 00001316 BASIC SYSTN    12/7/2018   AP00958205         8/23/2018 12/14/2018 1:03    2018   12   APRAJTROSENBE POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV     FEAS        30IST     ACT      12/7/2018    553.90         PO028   0000019   1   AP045   45652331   1   2018080 00001316 BASIC SYSTN    12/7/2018   AP00958205         9/25/2018 12/14/2018 1:03    2018   12   APRAJTROSENBE POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAG200002        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGX40001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGX50001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGX10001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAG400002        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAG300003        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAG300002        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAG500002        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAG100002        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGQT0002        12/31/2018   1/4/2019 15:49   2018   12   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGQX0001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGX70001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGX30001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   GLAGX20001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCAP20001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCAP20002        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCAP30001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCAP80001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCP200001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCAP60001        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   ENCAP20003        12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   FLT4000001 4032   12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO     12/31/2018      0.00                           0                      0                              N   12/31/2018   FLT4000001 4075   12/31/2018   1/7/2019 17:41   2018   12   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      1/25/2019      1.00                           0                      0                                   1/25/2019   PREX067314         1/25/2019 1/31/2019 16:18    2019    1   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      1/25/2019     10.00                           0                      0                                   1/25/2019   PREX067314         1/25/2019 1/31/2019 16:18    2019    1   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      1/31/2019      0.00                           0                      0                                    2/1/2019                      1/31/2019   2/1/2019 11:33   2019    1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      1/31/2019      0.00                           0                      0                                    2/1/2019                      1/31/2019   2/1/2019 11:33   2019    1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      1/31/2019      0.00                           0                      0                                    2/1/2019                      1/31/2019   2/1/2019 11:33   2019    1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      1/31/2019      0.00                           0                      0                                    2/1/2019                      1/31/2019   2/1/2019 11:33   2019    1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      1/31/2019      0.00                           0                      0                                    2/1/2019                      1/31/2019   2/1/2019 11:33   2019    1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAG100002         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAG300003         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAG500002         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAG200002         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAG400002         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAG300002         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGQT0002         1/31/2019   2/6/2019 11:27   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGQX0001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGX40001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGX10001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGX70001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGX30001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGX20001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   GLAGX50001         1/31/2019   2/6/2019 16:04   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCAP30001         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCAP80001         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCAP60001         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCAP20003         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCAP20001         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCP200001         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   ENCAP20002         1/31/2019   2/6/2019 20:51   2019    1   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      1/31/2019      0.00                           0                      0                             N     1/31/2019   FLT4000001 4032    1/31/2019   2/6/2019 19:53   2019    1   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY       2/8/2019      1.00                           0                      0                                    2/8/2019   PREX072075          2/8/2019 2/28/2019 15:34    2019    2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       2/8/2019      4.00                           0                      0                                    2/8/2019   PREX072075          2/8/2019 2/28/2019 15:34    2019    2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      2/22/2019      6.00                           0                      0                                   2/22/2019   PREX073190         2/22/2019 2/28/2019 15:34    2019    2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      2/28/2019      0.00                           0                      0                                    3/1/2019                      2/28/2019   3/1/2019 11:10   2019    2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      2/28/2019      0.00                           0                      0                                    3/1/2019                      2/28/2019   3/1/2019 11:10   2019    2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      2/28/2019      0.00                           0                      0                                    3/1/2019                      2/28/2019   3/1/2019 11:10   2019    2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      2/28/2019      0.00                           0                      0                                    3/1/2019                      2/28/2019   3/1/2019 11:10   2019    2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      2/28/2019      0.00                           0                      0                                    3/1/2019                      2/28/2019   3/1/2019 11:10   2019    2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAG300002         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGQT0002         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAG200002         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAG100002         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAG500002         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAG400002         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAG300003         2/28/2019   3/5/2019 15:25   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGX30001         2/28/2019   3/6/2019 11:47   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGX50001         2/28/2019   3/6/2019 11:47   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGX40001         2/28/2019   3/6/2019 11:47   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGQX0001         2/28/2019   3/6/2019 11:47   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGX70001         2/28/2019   3/6/2019 11:47   2019    2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      2/28/2019      0.00                           0                      0                             N     2/28/2019   GLAGX20001         2/28/2019   3/6/2019 11:47   2019    2   MERAMSEY
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 9 of 45 PageID# 323


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   GLAGX10001                  2/28/2019    3/6/2019 11:47   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCAP80001                  2/28/2019    3/6/2019 16:35   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCAP60001                  2/28/2019    3/6/2019 16:35   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCAP20002                  2/28/2019    3/6/2019 16:35   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCAP30001                  2/28/2019    3/6/2019 16:35   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCAP20001                  2/28/2019    3/6/2019 16:35   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCAP20003                  2/28/2019    3/6/2019 16:43   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   ENCP200001                  2/28/2019    3/6/2019 16:43   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      2/28/2019      0.00                           0                    0                            N   2/28/2019   FLT4000001 4032             2/28/2019    3/6/2019 16:03   2019   2   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       3/8/2019      2.00                           0                    0                                 3/8/2019   PREX081574                   3/8/2019    3/29/2019 7:44   2019   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      3/22/2019      2.00                           0                    0                                3/22/2019   PREX082211                  3/22/2019    3/29/2019 7:44   2019   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      3/22/2019      6.00                           0                    0                                3/22/2019   PREX082211                  3/22/2019    3/29/2019 7:44   2019   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      3/31/2019      0.00                           0                    0                                3/31/2019                               3/31/2019   3/31/2019 22:57   2019   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      3/31/2019      0.00                           0                    0                                3/31/2019                               3/31/2019   3/31/2019 22:57   2019   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      3/31/2019      0.00                           0                    0                                3/31/2019                               3/31/2019   3/31/2019 22:57   2019   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      3/31/2019      0.00                           0                    0                                3/31/2019                               3/31/2019   3/31/2019 22:57   2019   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      3/31/2019      0.00                           0                    0                                3/31/2019                               3/31/2019   3/31/2019 22:57   2019   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAG200002                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAG500002                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGQT0002                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGX40001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGX30001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAG300002                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAG400002                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGX10001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAG300003                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGX50001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAG100002                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGX70001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGQX0001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   GLAGX20001                  3/31/2019    4/2/2019 14:32   2019   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCP200001                  3/31/2019    4/4/2019 11:07   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCAP20001                  3/31/2019    4/4/2019 10:54   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCAP80001                  3/31/2019    4/4/2019 10:58   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCAP30001                  3/31/2019    4/4/2019 10:58   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCAP60001                  3/31/2019    4/4/2019 10:58   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCAP20002                  3/31/2019    4/4/2019 11:00   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   ENCAP20003                  3/31/2019    4/4/2019 11:00   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      3/31/2019      0.00                           0                    0                            N   3/31/2019   FLT4000001 4032             3/31/2019    4/4/2019 10:47   2019   3   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       4/5/2019     14.00                           0                    0                                 4/5/2019   PREX084728                   4/5/2019    4/22/2019 1:46   2019   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY       4/5/2019      3.00                           0                    0                                 4/5/2019   PREX084728                   4/5/2019    4/22/2019 1:46   2019   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      4/19/2019     32.00                           0                    0                                4/19/2019   PREX087244                  4/19/2019   4/30/2019 11:23   2019   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       MRSEE     PAY      4/19/2019     11.00                           0                    0                                4/19/2019   PREX087244                  4/19/2019   4/30/2019 11:23   2019   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGBEF                 ALO      4/30/2019      0.00                           0                    0                                 5/1/2019                               4/30/2019    5/1/2019 10:11   2019   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGPEN                 ALO      4/30/2019      0.00                           0                    0                                 5/1/2019                               4/30/2019    5/1/2019 10:11   2019   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGTAX                 ALO      4/30/2019      0.00                           0                    0                                 5/1/2019                               4/30/2019    5/1/2019 10:11   2019   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGLTI                 ALO      4/30/2019      0.00                           0                    0                                 5/1/2019                               4/30/2019    5/1/2019 10:11   2019   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG     AGOCM                 ALO      4/30/2019      0.00                           0                    0                                 5/1/2019                               4/30/2019    5/1/2019 10:11   2019   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAG200002                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAG300003                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAG100002                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAG300002                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAG400002                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGQT0002                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAG500002                  4/30/2019    5/3/2019 15:59   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGQX0001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGX30001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGX20001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGX70001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGX50001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGX40001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   GLAGX10001                  4/30/2019    5/6/2019 11:53   2019   4   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCAP20001                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCAP30001                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCAP60001                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCAP80001                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCAP20002                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCAP20003                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   ENCP200001                  4/30/2019    5/6/2019 17:36   2019   4   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR     TRANS       ALOH      ALO      4/30/2019      0.00                           0                    0                            N   4/30/2019   FLT4000001 4032             4/30/2019     5/8/2019 2:00   2019   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV     FEAS        30IST     ACT       5/1/2019   1510.30         PO028   0000019   1 AP045   45667621   1 2019030 00001316 BASIC SYSTN    5/1/2019   AP00994092                  4/15/2019    5/24/2019 1:01   2019   5   APRAJ534570   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY       5/3/2019     12.00                           0                    0                                 5/3/2019   PREX092165                   5/3/2019   5/31/2019 14:55   2019   5   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR     PMPLN       36IST     PAY      5/17/2019     20.00                           0                    0                                5/17/2019   PREX094825                  5/17/2019   5/31/2019 14:55   2019   5   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           1                    0                                5/22/2019   EX00994295        Kiefhab    4/8/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           3                    0                                5/22/2019   EX00994295        Kiefhab   4/10/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           4                    0                                5/22/2019   EX00994295        Kiefhab   4/16/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           5                    0                                5/22/2019   EX00994295        Kiefhab   4/16/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           6                    0                                5/22/2019   EX00994295        Kiefhab   4/17/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           7                    0                                5/22/2019   EX00994295        Kiefhab   4/17/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           8                    0                                5/22/2019   EX00994295        Kiefhab   4/17/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR     TRAV        36IST     ACT      5/22/2019      0.00                           9                    0                                5/22/2019   EX00994295        Kiefhab   4/18/2019    5/27/2019 2:00   2019   5   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   SERVICE                          RENEW   LAND     ESMT        LRTPT     ACT      5/23/2019      1.00                           0 AP045   45671229   1 VNG905100001030 SINGLEPO N     5/23/2019   AP00994356                  5/20/2019    5/27/2019 1:01   2019   5   APRAJMDIANA   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   OTHER                            RENEW   LAND     ESMT        LRTPT     ACT      5/23/2019      1.00                           0 AP045   45671229   2 VNG905100001030 SINGLEPO N     5/23/2019   AP00994356                  5/20/2019    5/27/2019 1:01   2019   5   APRAJMDIANA   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX40001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX20001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX50001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX70001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGQX0001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG400002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG100002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG500002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG300003                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG300002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG200002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGQT0002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX10001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX30001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX20001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGLTI       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX70001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG     AGSOC       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGQX0001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSUP       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX40001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG     AGSAL       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG300002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG     AGSBN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG500002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG     AGSOC       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGQT0002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG     AGSUP       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG400002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG     AGLTI       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG300003                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG     AGSPN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG200002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG     AGSPT       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAG100002                  5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSAL       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX30001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSPT       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX10001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG     AGSBN       OVHD      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   GLAGX50001                  5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   ENCAP20003                  5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   ENCAP30001                  5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE     ENGNS       ALOH      ALO      5/31/2019      0.00                           0                    0                            N   5/31/2019   ENCAP20001                  5/31/2019    6/6/2019 18:34   2019   5   HJONES
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 10 of 45 PageID# 324


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP60001                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP80001                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP20002                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCP200001                 5/31/2019     6/7/2019 2:00   2019   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   FLT4000001 4032            5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                ALO      5/31/2019     0.00                             0                      0                                  6/3/2019                              5/31/2019    6/3/2019 11:29   2019   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                ALO      5/31/2019     0.00                             0                      0                                  6/3/2019                              5/31/2019    6/3/2019 11:29   2019   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                ALO      5/31/2019     0.00                             0                      0                                  6/3/2019                              5/31/2019    6/3/2019 11:29   2019   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                ALO      5/31/2019     0.00                             0                      0                                  6/3/2019                              5/31/2019    6/3/2019 11:29   2019   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                ALO      5/31/2019     0.00                             0                      0                                  6/3/2019                              5/31/2019    6/3/2019 11:29   2019   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGX20001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGX70001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGQX0001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGX40001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAG300002                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAG500002                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGQT0002                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAG400002                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAG300003                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAG200002                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAG100002                 5/31/2019    6/5/2019 16:14   2019   5   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGX30001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGX10001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   GLAGX50001                 5/31/2019    6/6/2019 12:16   2019   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP20003                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP30001                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP20001                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP60001                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP80001                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCAP20002                 5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   ENCP200001                 5/31/2019     6/7/2019 2:00   2019   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   FLT4000001 4032            5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      5/31/2019     0.00                             0                      0                            N    5/31/2019   FLT4000001 4075            5/31/2019    6/6/2019 18:34   2019   5   HJONES
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY       6/2/2019    16.00                             0                      0                                  6/2/2019   PREX099178                 5/31/2019   6/28/2019 14:24   2019   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY      6/14/2019     2.00                             0                      0                                 6/14/2019   PREX000400                 6/14/2019   6/28/2019 14:24   2019   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      MRSEE     PAY      6/14/2019     2.00                             0                      0                                 6/14/2019   PREX000400                 6/14/2019   6/28/2019 14:24   2019   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY      6/14/2019     8.00                             0                      0                                 6/14/2019   PREX000400                 6/14/2019   6/28/2019 14:24   2019   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY      6/14/2019    14.00                             0                      0                                 6/14/2019   PREX000400                 6/14/2019   6/28/2019 14:24   2019   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                ALO      6/30/2019     0.00                             0                      0                                 6/30/2019                              6/30/2019   6/30/2019 12:15   2019   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                ALO      6/30/2019     0.00                             0                      0                                 6/30/2019                              6/30/2019   6/30/2019 12:15   2019   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                ALO      6/30/2019     0.00                             0                      0                                 6/30/2019                              6/30/2019   6/30/2019 12:15   2019   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                ALO      6/30/2019     0.00                             0                      0                                 6/30/2019                              6/30/2019   6/30/2019 12:15   2019   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                ALO      6/30/2019     0.00                             0                      0                                 6/30/2019                              6/30/2019   6/30/2019 12:15   2019   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGQT0002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGX10001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAG200002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGX70001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGX30001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAG300002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGX20001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGQX0001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAG400002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGX40001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAG300003                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAG100002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAG500002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   GLAGX50001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCAP20003                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCP200001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCAP60001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCAP20002                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCAP80001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCAP30001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   ENCAP20001                 6/30/2019     7/8/2019 2:00   2019   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   FLT4000001 4032            6/30/2019    7/3/2019 17:10   2019   6   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2019     0.00                             0                      0                            N    6/30/2019   FLT4000001 4052            6/30/2019    7/3/2019 17:10   2019   6   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   GROS                             RENEW   LAND      ESMT       LRTPT     ACT       7/2/2019     1.00                             0   AP029   29812955   1   ON0128400001282 AEROTEK, N     7/2/2019   AP01001698                 6/27/2019     7/3/2019 1:01   2019   7   APRAJMDIANA   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY       7/2/2019     6.00                             0                      0                                  7/2/2019   PREX004869                 6/28/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      MRSEE     PAY       7/2/2019     1.00                             0                      0                                  7/2/2019   PREX004869                 6/28/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      XPAYR      11315     PAY       7/2/2019    52.00                             0                      0                                  7/2/2019   PREX004869                 6/28/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY       7/2/2019    26.00                             0                      0                                  7/2/2019   PREX004869                 6/28/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   SERVICE                          RENEW   LAND      ESMT       LRTPT     ACT       7/3/2019     1.00                             0   AP045   45675690   1   VNG906200001030 SINGLEPO N     7/3/2019   AP01002507                  7/1/2019     7/9/2019 1:02   2019   7   APRAJMDIANA   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   MILEAGE                          RENEW   LAND      ESMT       LRTPT     ACT       7/3/2019     1.00                             0   AP045   45675690   2   VNG906200001030 SINGLEPO N     7/3/2019   AP01002507                  7/1/2019     7/9/2019 1:02   2019   7   APRAJMDIANA   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      MAINS      36IST     PAY      7/12/2019     6.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      MRSEE     PAY      7/12/2019    36.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENVPM      30IST     PAY      7/12/2019    20.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY      7/12/2019    16.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY      7/12/2019     9.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY      7/12/2019     8.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      MRSEE     PAY      7/12/2019     6.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR      ENGIN      30IST     PAY      7/12/2019    16.00                             0                      0                                 7/12/2019   PREX004903                 7/12/2019   7/31/2019 12:31   2019   7   CMOORE
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   GROS                             RENEW   LAND      ESMT       LRTPT     ACT      7/16/2019     1.00                             0   AP029   29813479   1   ON0128600001282 AEROTEK, N    7/16/2019   AP01004521                  7/4/2019    7/19/2019 1:01   2019   7   APRAJMDIANA   NPO
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                           RENEW   OTHR      XTRAV      86005     ACT      7/17/2019     0.00                             6                      0                                 7/17/2019   EX01005320        Kiefhab 6/28/2019     7/24/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   TOLLS                            RENEW   OTHR      TRAV       G&ADM     ACT      7/23/2019     0.00                             5                      0                                 7/23/2019   EX01005632        Philips, 4/16/2019    7/25/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR      TRAV       G&ADM     ACT      7/23/2019     0.00                             6                      0                                 7/23/2019   EX01005632        Philips, 7/23/2019    7/25/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   SERVICE                          RENEW   LAND      ESMT       LRTPT     ACT      7/25/2019     1.00                             0   AP045   45677969   1   VNG907100001030 SINGLEPO N    7/25/2019   AP01007892                 7/15/2019    7/30/2019 1:01   2019   7   APRAJMDIANA   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   MILEAGE                          RENEW   LAND      ESMT       LRTPT     ACT      7/25/2019     1.00                             0   AP045   45677969   2   VNG907100001030 SINGLEPO N    7/25/2019   AP01007892                 7/15/2019    7/30/2019 1:01   2019   7   APRAJMDIANA   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV      REGGA      30IST     ACT      7/25/2019 10000.00          PO028   0000019    1   AP045   45678031   1   9776    00000988 KEMPER C N   7/25/2019   AP01006086                  6/1/2019    7/26/2019 1:01   2019   7   APRAJGFAATZ   POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SERVICES                         RENEW   CNLR      ENGIN      36IST     ACT      7/27/2019     1.00                             0   AP029   29813958   1   1164401 00000898 KIMLEY‐HON   7/27/2019   AP01007882                 6/30/2019    7/30/2019 1:01   2019   7   APRAJ187109   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG200002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG500002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG300002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG400002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGQT0002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG300003                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG100002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX70001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX30001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX10001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX40001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX50001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX20001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGQX0001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG200002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG500002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG300002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG400002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGQT0002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG300003                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAG100002                 7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX50001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGQX0001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX30001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019     0.00                             0                      0                             N   7/31/2019   GLAGX40001                 7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 11 of 45 PageID# 325


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX10001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX20001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX70001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCP200001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP60001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP20001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP30001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP20003               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP80001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP20002               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   FLT4000001 4032          7/31/2019    8/5/2019 15:40   2019   7   MERAMSEY
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   FLT4000001 4052          7/31/2019    8/5/2019 15:40   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:34   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG100002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG200002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG500002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG300002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG400002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG300003               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGQT0002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX50001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGQX0001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX30001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX40001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX10001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX70001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX20001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCP200001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP60001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP20001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP30001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP20003               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP80001               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   ENCAP20002               7/31/2019    8/5/2019 17:02   2019   7   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   FLT4000001 4032          7/31/2019    8/5/2019 15:40   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   FLT4000001 4052          7/31/2019    8/5/2019 15:40   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGBEF                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:34   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGPEN                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGTAX                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGLTI                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGOCM                ALO      7/31/2019      0.00                            0                    0                                8/19/2019                            7/31/2019   8/19/2019 16:35   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGBEF                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGPEN                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGTAX                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGLTI                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG      AGOCM                ALO      7/31/2019      0.00                            0                    0                                7/31/2019                            7/31/2019   7/31/2019 14:33   2019   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG200002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG300002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG400002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGQT0002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG300003               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG500002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAG100002               7/31/2019     8/5/2019 2:00   2019   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX70001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX30001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX10001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX40001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX50001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGX20001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2019      0.00                            0                    0                            N   7/31/2019   GLAGQX0001               7/31/2019    8/5/2019 10:30   2019   7   MERAMSEY
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV      FEAS       30IST     ACT       8/1/2019   8500.40         PO028   0000019    1 AP045   45678604   1 2019060 00001316 BASIC SYSTN    8/1/2019   AP01008665               7/24/2019     8/2/2019 1:01   2019   8   APRAJ534570   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY       8/2/2019      6.00                            0                    0                                 8/2/2019   PREX010268               7/26/2019    8/22/2019 1:45   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY       8/2/2019      4.00                            0                    0                                 8/2/2019   PREX010268               7/26/2019    8/22/2019 1:45   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      MRSEE     PAY       8/2/2019      6.00                            0                    0                                 8/2/2019   PREX010268               7/26/2019    8/22/2019 1:45   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY       8/2/2019     32.00                            0                    0                                 8/2/2019   PREX010268               7/26/2019    8/22/2019 1:45   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV      FEAS       30IST     ACT       8/6/2019   2037.45         PO028   0000019    1 AP045   45679325   1 2019040 00001316 BASIC SYSTN    8/6/2019   AP01009240               5/21/2019     8/7/2019 1:01   2019   8   APRAJ534570   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Front End Engineering Design f   RENEW   OTSV      FEAS       30IST     ACT       8/7/2019     80.60         PO028   0000019    1 AP045   45679528   1 2019050 00001316 BASIC SYSTN    8/7/2019   AP01009474               6/11/2019     8/8/2019 1:01   2019   8   APRAJTROSENBE POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY       8/9/2019      5.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      MRSEE     PAY       8/9/2019      4.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGDR      36IST     PAY       8/9/2019      1.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGDR      30IST     PAY       8/9/2019      3.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY       8/9/2019     15.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY       8/9/2019      1.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY       8/9/2019     32.00                            0                    0                                 8/9/2019   PREX012002                8/9/2019     9/3/2019 7:23   2019   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR      ENVPM      30IST     ACT      8/20/2019      0.00                            5                    0                                8/20/2019   EX01012330        Winnub 7/10/2019    8/26/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENVPM      30IST     ACT      8/20/2019      0.00                            6                    0                                8/20/2019   EX01012330        Winnub 7/10/2019    8/26/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR      ENVPM      30IST     ACT      8/20/2019      0.00                            7                    0                                8/20/2019   EX01012330        Winnub 7/10/2019    8/26/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGBEF                ALO      8/31/2019      0.00                            0                    0                                 9/3/2019                            8/31/2019    9/3/2019 10:27   2019   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGPEN                ALO      8/31/2019      0.00                            0                    0                                 9/3/2019                            8/31/2019    9/3/2019 10:27   2019   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGTAX                ALO      8/31/2019      0.00                            0                    0                                 9/3/2019                            8/31/2019    9/3/2019 10:27   2019   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGLTI                ALO      8/31/2019      0.00                            0                    0                                 9/3/2019                            8/31/2019    9/3/2019 10:27   2019   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG      AGOCM                ALO      8/31/2019      0.00                            0                    0                                 9/3/2019                            8/31/2019    9/3/2019 10:27   2019   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAG500002               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAG100002               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAG300003               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAG300002               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAG400002               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAG200002               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGQT0002               8/31/2019     9/5/2019 2:00   2019   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGX50001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGX20001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGX40001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGX10001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGX70001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGQX0001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   GLAGX30001               8/31/2019    9/5/2019 12:05   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCAP60001               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCAP80001               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCAP30001               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCAP20002               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCAP20003               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCAP20001               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   ENCP200001               8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2019      0.00                            0                    0                            N   8/31/2019   FLT4000001 4032          8/31/2019    9/6/2019 12:25   2019   8   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY       9/2/2019     14.00                            0                    0                                 9/2/2019   PREX015147               8/23/2019    10/1/2019 7:36   2019   9   CMOORE
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 12 of 45 PageID# 326


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY       9/2/2019      2.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY       9/2/2019      3.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGDR      36IST     PAY       9/2/2019      2.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY       9/2/2019     22.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY       9/2/2019      5.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY       9/2/2019      4.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY       9/2/2019      1.50                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY       9/2/2019     28.00                            0                    0                                  9/2/2019   PREX015147                         8/23/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       FEAS       30IST     ACT       9/5/2019   3462.90         PO028   0000019    1 AP045   45682675   1 2019070 00001316 BASIC SYSTN     9/5/2019   AP01014832                         8/29/2019      9/9/2019 1:01   2019    9   APRAJ534570   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY       9/6/2019     16.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY       9/6/2019      5.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGCP      30IST     PAY       9/6/2019      5.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY       9/6/2019     27.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY       9/6/2019     10.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGNS      36IST     PAY       9/6/2019     25.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY       9/6/2019      8.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY       9/6/2019      2.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY       9/6/2019     24.00                            0                    0                                  9/6/2019   PREX017065                          9/6/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       G&ADM     ACT      9/12/2019      0.00                            1                    0                                 9/12/2019   EX01015940               Philips,   9/9/2019     9/16/2019 2:00   2019    9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       G&ADM     ACT      9/12/2019      0.00                            2                    0                                 9/12/2019   EX01015940               Philips, 9/10/2019      9/16/2019 2:00   2019    9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   TOLLS                            RENEW   OTHR       TRAV       G&ADM     ACT      9/12/2019      0.00                            3                    0                                 9/12/2019   EX01015940               Philips, 9/10/2019      9/16/2019 2:00   2019    9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      9/20/2019      9.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY      9/20/2019     16.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGCP      30IST     PAY      9/20/2019      8.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      9/20/2019     40.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      9/20/2019     23.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      9/20/2019      3.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      9/20/2019     39.00                            0                    0                                 9/20/2019   PREX018058                         9/20/2019     10/1/2019 7:36   2019    9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO      9/30/2019      0.00                            0                    0                                 10/1/2019                                      9/30/2019    10/1/2019 13:29   2019    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO      9/30/2019      0.00                            0                    0                                 10/1/2019                                      9/30/2019    10/1/2019 13:29   2019    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO      9/30/2019      0.00                            0                    0                                 10/1/2019                                      9/30/2019    10/1/2019 13:29   2019    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO      9/30/2019      0.00                            0                    0                                 10/1/2019                                      9/30/2019    10/1/2019 13:29   2019    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO      9/30/2019      0.00                            0                    0                                 10/1/2019                                      9/30/2019    10/1/2019 13:29   2019    9
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGX20001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGX10001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGQX0001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGX40001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGX70001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGQT0002                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAG200002                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAG300003                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAG400002                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAG100002                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAG500002                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAG300002                         9/30/2019    10/3/2019 12:59   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGX50001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   GLAGX30001                         9/30/2019    10/3/2019 13:41   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCAP20003                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCAP20002                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCAP20001                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCAP30001                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCAP60001                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCP200001                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   ENCAP80001                         9/30/2019    10/4/2019 16:00   2019    9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2019      0.00                            0                    0                            N    9/30/2019   FLT4000001 4032                    9/30/2019    10/3/2019 16:02   2019    9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       FEAS       30IST     ACT      10/2/2019    483.60         PO028   0000019    1 AP045   45685892   1 2019080 00001316 BASIC SYSTN    10/2/2019   AP01019467                         9/26/2019     10/3/2019 1:01   2019   10   APRAJ522431   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      10/4/2019      6.00                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY      10/4/2019     13.00                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      24IST     PAY      10/4/2019      1.50                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      10/4/2019     48.00                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      10/4/2019      8.00                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY      10/4/2019      9.00                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      10/4/2019     24.00                            0                    0                                 10/4/2019   PREX021092                         10/4/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       G&ADM     ACT      10/7/2019      0.00                            2                    0                                 10/7/2019   EX01020444               Philips,   9/5/2019    10/10/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       TRAV       G&ADM     ACT      10/7/2019      0.00                            3                    0                                 10/7/2019   EX01020444               Philips, 9/10/2019     10/10/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   JOURNAL                          RENEW   OTHR       TRAV       G&ADM     ACT      10/7/2019      0.00                            4                    0                                 10/7/2019   EX01020444               Philips, 9/10/2019     10/10/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       G&ADM     ACT      10/7/2019      0.00                            5                    0                                 10/7/2019   EX01020444               Philips, 9/11/2019     10/10/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY     10/18/2019     55.50                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY     10/18/2019     27.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY     10/18/2019     26.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY     10/18/2019     60.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY     10/18/2019     19.50                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY     10/18/2019     11.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       HEADR      PIPES     PAY     10/18/2019      6.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY     10/18/2019     16.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY     10/18/2019     32.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY     10/18/2019     35.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY     10/18/2019      8.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY     10/18/2019      8.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY     10/18/2019      9.00                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       MAINS      30IST     ACT     10/18/2019      0.00                            2                    0                                10/18/2019   EX01022165               Brook,K 9/9/2019       10/21/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       MAINS      30IST     ACT     10/18/2019      0.00                            6                    0                                10/18/2019   EX01022165               Brook,K 9/16/2019      10/21/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       MAINS      30IST     ACT     10/18/2019      0.00                            7                    0                                10/18/2019   EX01022165               Brook,K 9/17/2019      10/21/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       MAINS      30IST     ACT     10/18/2019      0.00                            8                    0                                10/18/2019   EX01022165               Brook,K 9/17/2019      10/21/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       MAINS      30IST     ACT     10/18/2019      0.00                            9                    0                                10/18/2019   EX01022165               Brook,K 9/18/2019      10/21/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY     10/18/2019      5.50                            0                    0                                10/18/2019   PREX023216                        10/18/2019   10/31/2019 12:40   2019   10   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR       ENGIN      36IST     ACT     10/28/2019      0.00                            8                    0                                10/28/2019   EX01023927               Massen 9/17/2019       10/29/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       ENGIN      36IST     ACT     10/28/2019      0.00                            4                    0                                10/28/2019   EX01023927               Massen 9/9/2019        10/29/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR       ENGIN      36IST     ACT     10/28/2019      0.00                            9                    0                                10/28/2019   EX01023927               Massen 9/17/2019       10/29/2019 2:00   2019   10   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       ENGIN      36IST     ACT     10/28/2019      0.00                           10                    0                                10/28/2019   EX01023927               Massen 9/18/2019       10/29/2019 2:00   2019   10   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 10.   RENEW   CAPAR      MAINS      30IST     ACT     10/31/2019      0.00                            0                    0                            N   10/31/2019   HIP        Utility Construction 10/31/2019       11/1/2019 2:00   2019   10   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAG100002                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAG200002                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGQX0001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGX50001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAG500002                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGX20001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGX40001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGX70001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAG400002                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAG300002                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGQT0002                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGX30001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAG300003                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   GLAGX10001                        10/31/2019    11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCAP20001                        10/31/2019    11/5/2019 14:49   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCAP30001                        10/31/2019    11/5/2019 14:49   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCAP20002                        10/31/2019    11/5/2019 14:52   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCP200001                        10/31/2019    11/5/2019 14:52   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCAP60001                        10/31/2019    11/5/2019 14:52   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCAP80001                        10/31/2019    11/5/2019 14:52   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   ENCAP20003                        10/31/2019    11/5/2019 14:52   2019   10   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO     10/31/2019      0.00                            0                    0                            N   10/31/2019   FLT4000001 4032                   10/31/2019    11/5/2019 14:42   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 10.   RENEW   CAPAR      REGGA      30IST     ACT     10/31/2019      0.00                            0                    0                            N   10/31/2019   HIP        Utility Construction 10/31/2019       11/1/2019 2:00   2019   10   PSJOB
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 13 of 45 PageID# 327


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG400002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG300002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGQT0002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX30001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG300003                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX10001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG100002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG200002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGQX0001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX50001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG500002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX20001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX40001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX70001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCAP20001                        10/31/2019   11/5/2019 14:49   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCAP30001                        10/31/2019   11/5/2019 14:49   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCAP20002                        10/31/2019   11/5/2019 14:52   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCP200001                        10/31/2019   11/5/2019 14:52   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCAP60001                        10/31/2019   11/5/2019 14:52   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCAP80001                        10/31/2019   11/5/2019 14:52   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   ENCAP20003                        10/31/2019   11/5/2019 14:52   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   FLT4000001 4032                   10/31/2019   11/5/2019 14:42   2019   10   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGBEF                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGPEN                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGTAX                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGLTI                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGOCM                ALO     10/31/2019    0.00                           0   0        11/1/2019                                     10/31/2019   11/1/2019 11:27   2019   10
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX40001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG300002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG500002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX50001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG400002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX30001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGQX0001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG100002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX20001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG300003                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX70001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAG200002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGQT0002                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     10/31/2019    0.00                           0   0   N   10/31/2019   GLAGX10001                        10/31/2019   11/4/2019 17:30   2019   10   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 10.   RENEW   CAPAR      MAINS      30IST     ACT      11/1/2019    0.00                           0   0   N    11/1/2019   HIP        Utility Construction 11/1/2019       11/1/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 10.   RENEW   CAPAR      REGGA      30IST     ACT      11/1/2019    0.00                           0   0   N    11/1/2019   HIP        Utility Construction 11/1/2019       11/1/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      11/1/2019    2.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       HEADR      PIPES     PAY      11/1/2019   14.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY      11/1/2019   21.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY      11/1/2019    7.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      11/1/2019   49.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      11/1/2019    2.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY      11/1/2019    8.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      11/1/2019   61.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY      11/1/2019    2.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY      11/1/2019    2.00                           0   0        11/1/2019   PREX027765                         11/1/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       MAINS      30IST     ACT     11/13/2019    0.00                           5   0       11/13/2019   EX01028074               Brook,K 10/17/2019    11/14/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY     11/15/2019   34.50                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY     11/15/2019   21.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY     11/15/2019   62.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY     11/15/2019    6.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY     11/15/2019    9.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       XPAYR      11315     PAY     11/15/2019    6.50                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY     11/15/2019    2.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY     11/15/2019    8.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY     11/15/2019    5.00                           0   0       11/15/2019   PREX029255                        11/15/2019   12/2/2019 12:20   2019   11   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEETING                          RENEW   OTHR       MAINS      36IST     ACT     11/18/2019    0.00                           6   0       11/18/2019   EX01029375               Faatz,G 10/25/2019    11/21/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       MAINS      36IST     ACT     11/18/2019    0.00                           7   0       11/18/2019   EX01029375               Faatz,G 10/25/2019    11/21/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       MAINS      36IST     ACT     11/18/2019    0.00                           9   0       11/18/2019   EX01029375               Faatz,G 10/28/2019    11/21/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       XTRAV      86010     ACT     11/21/2019    0.00                           1   0       11/21/2019   EX01029987               Kiefhab 10/7/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       XTRAV      88024     ACT     11/21/2019    0.00                           2   0       11/21/2019   EX01029987               Kiefhab 10/7/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS 1                          RENEW   OTHR       MAINS      36IST     ACT     11/21/2019    0.00                           3   0       11/21/2019   EX01029987               Kiefhab 10/16/2019    11/25/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       MAINS      36IST     ACT     11/21/2019    0.00                           4   0       11/21/2019   EX01029987               Kiefhab 10/17/2019    11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           1   0       11/21/2019   EX01029987               Philips, 10/8/2019    11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           2   0       11/21/2019   EX01029987               Philips, 10/8/2019    11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           3   0       11/21/2019   EX01029987               Philips, 10/16/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           4   0       11/21/2019   EX01029987               Philips, 10/17/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           5   0       11/21/2019   EX01029987               Philips, 10/17/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           6   0       11/21/2019   EX01029987               Philips, 10/18/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           7   0       11/21/2019   EX01029987               Philips, 10/20/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                           9   0       11/21/2019   EX01029987               Philips, 10/15/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   TOLLS                            RENEW   OTHR       TRAV       G&ADM     ACT     11/21/2019    0.00                          10   0       11/21/2019   EX01029987               Philips, 10/15/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           1   0       11/22/2019   EX01029988               Massen 10/7/2019      11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           1   0       11/22/2019   EX01029988               Pierce,J 10/14/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           2   0       11/22/2019   EX01029988               Pierce,J 10/14/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                           RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           2   0       11/22/2019   EX01029988               Massen 10/15/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           3   0       11/22/2019   EX01029988               Massen 10/16/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           3   0       11/22/2019   EX01029988               Pierce,J 10/16/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           4   0       11/22/2019   EX01029988               Pierce,J 10/16/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           4   0       11/22/2019   EX01029988               Massen 10/16/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           5   0       11/22/2019   EX01029988               Massen 10/16/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           5   0       11/22/2019   EX01029988               Pierce,J 10/17/2019   11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           6   0       11/22/2019   EX01029988               Massen 10/17/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           7   0       11/22/2019   EX01029988               Massen 10/17/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           8   0       11/22/2019   EX01029988               Massen 10/17/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                           9   0       11/22/2019   EX01029988               Massen 10/17/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                           RENEW   OTHR       ENGIN      36IST     ACT     11/22/2019    0.00                          13   0       11/22/2019   EX01029988               Massen 10/24/2019     11/25/2019 2:00   2019   11   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 11.   RENEW   CAPAR      MAINS      30IST     ACT     11/30/2019    0.00                           0   0   N   11/30/2019   HIP        Utility Construction 11/30/2019     12/2/2019 12:12   2019   11   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   11/19 SUPPORT ACCRUALS (RCAP,    RENEW   CAPAR      PMQA       30IST     ACT     11/30/2019    0.00                           0   0   N   11/30/2019   0001031279 VNG‐HIP‐2019‐11‐G 11/30/2019        12/3/2019 15:03   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAG400002                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAG300002                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGX70001                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAG100002                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAG200002                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAG300003                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGX10001                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGQT0002                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGX40001                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGX50001                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGQX0001                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAGX30001                        11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     11/30/2019    0.00                           0   0   N   11/30/2019   GLAG500002                        11/30/2019   12/4/2019 11:40   2019   11   676495
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 14 of 45 PageID# 328


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX20001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP30001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP20001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP80001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP60001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP20002                         11/30/2019   12/4/2019 15:59   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCP200001                         11/30/2019   12/4/2019 15:59   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP20003                         11/30/2019   12/4/2019 15:59   2019   11   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   FLT4000001 4032                    11/30/2019   12/4/2019 15:45   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 11.   RENEW   CAPAR      REGGA      30IST     ACT     11/30/2019     0.00                             0                      0                             N    11/30/2019   HIP        Utility Construction    11/30/2019   12/2/2019 12:12   2019   11   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAG400002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAG300002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX70001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAG100002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAG200002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAG300003                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX10001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGQT0002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGQX0001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX40001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX50001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX30001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAG500002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   GLAGX20001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP30001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP20001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP80001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP60001                         11/30/2019   12/4/2019 15:55   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP20002                         11/30/2019   12/4/2019 15:59   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCP200001                         11/30/2019   12/4/2019 15:59   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   ENCAP20003                         11/30/2019   12/4/2019 15:59   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO     11/30/2019     0.00                             0                      0                             N    11/30/2019   FLT4000001 4032                    11/30/2019   12/4/2019 15:45   2019   11   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   159359, Move expenses that hit   RENEW   OTSV       ENVIR      30IST     ACT     11/30/2019     0.00                             0                      0                             N    11/30/2019   0001030619 Utility Construction    11/30/2019   11/28/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   159359, Move expenses that hit   RENEW   OTSV       ENVIR      30IST     ACT     11/30/2019     0.00                             0                      0                             N    11/30/2019   0001030629 Utility Construction    11/30/2019   11/28/2019 2:00   2019   11   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Reverse entry 0001030629, corr   RENEW   OTSV       ENVIR      30IST     ACT     11/30/2019     0.00                             0                      0                             N    11/30/2019   0001031277 Utility Construction    11/30/2019   12/3/2019 14:33   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   159359, Move expenses that hit   RENEW   OTSV       ENVIR      30IST     ACT     11/30/2019     0.00                             0                      0                             N    11/30/2019   0001031275 Utility Construction    11/30/2019   12/3/2019 14:33   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Reverse entry 0001030619, corr   RENEW   OTSV       ENVIR      30IST     ACT     11/30/2019     0.00                             0                      0                             N    11/30/2019   0001031276 Utility Construction    11/30/2019   12/3/2019 14:33   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGBEF                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGPEN                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGTAX                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGLTI                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGOCM                ALO     11/30/2019     0.00                             0                      0                                   12/3/2019                                      11/30/2019   12/3/2019 12:38   2019   11
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGX20001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAG400002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAG500002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGX30001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAG300003                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGQT0002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGX40001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAG200002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGX50001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGX10001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGQX0001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAG300002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAGX70001                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     11/30/2019     0.00                             0                      0                            N     11/30/2019   GLAG100002                         11/30/2019   12/4/2019 11:40   2019   11   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   11/19 SUPPORT ACCRUALS (RCAP,    RENEW   CAPAR      PMQA       30IST     ACT      12/1/2019     0.00                             0                      0                            N      12/1/2019   0001031279 VNG‐HIP‐2019‐11‐G        12/1/2019    12/4/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 11.   RENEW   CAPAR      MAINS      30IST     ACT      12/1/2019     0.00                             0                      0                            N      12/1/2019   HIP        Utility Construction     12/1/2019    12/3/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT      12/1/2019     1.00          PO028   0000020    1   AP045   45692502   1   VNGHIP100001230 ALBRIGHT N      12/1/2019   AP01034173                          11/1/2019   12/19/2019 1:01   2019   12   APRAJGFAATZ   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 11.   RENEW   CAPAR      REGGA      30IST     ACT      12/1/2019     0.00                             0                      0                            N      12/1/2019   HIP        Utility Construction     12/1/2019    12/3/2019 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      12/2/2019     8.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY      12/2/2019    11.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       XPAYR      11315     PAY      12/2/2019    12.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY      12/2/2019     5.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      12/2/2019    33.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      12/2/2019    24.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY      12/2/2019    11.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      12/2/2019    48.00                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      12/2/2019     4.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY      12/2/2019     5.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      12/2/2019     3.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY      12/2/2019     9.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      12/2/2019    30.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      MRSEE     PAY      12/2/2019    55.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      12/2/2019    56.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY      12/2/2019    13.50                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY      12/2/2019     3.50                             0                      0                                   12/2/2019   PREX032449                         11/29/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY      12/2/2019     2.00                             0                      0                                   12/2/2019   PREX035232                         12/13/2019    1/2/2020 11:04   2019   12   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS 1                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                             2                      0                                  12/16/2019   EX01033520               Faatz,G   11/14/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS 1                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                             3                      0                                  12/16/2019   EX01033520               Faatz,G   11/14/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                             4                      0                                  12/16/2019   EX01033520               Faatz,G   11/15/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                             5                      0                                  12/16/2019   EX01034083               Whayla    11/14/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                             5                      0                                  12/16/2019   EX01033520               Faatz,G   11/18/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            10                      0                                  12/16/2019   EX01034083               Whayla    11/26/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            10                      0                                  12/16/2019   EX01033520               Faatz,G    12/3/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            11                      0                                  12/16/2019   EX01033520               Faatz,G    12/3/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            12                      0                                  12/16/2019   EX01034083               Whayla     12/2/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            12                      0                                  12/16/2019   EX01033520               Faatz,G    12/3/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            13                      0                                  12/16/2019   EX01033520               Faatz,G    12/3/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            14                      0                                  12/16/2019   EX01034083               Whayla     12/3/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            14                      0                                  12/16/2019   EX01033520               Faatz,G    12/4/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            15                      0                                  12/16/2019   EX01034083               Whayla     12/3/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            15                      0                                  12/16/2019   EX01033520               Faatz,G    12/4/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            16                      0                                  12/16/2019   EX01034083               Whayla     12/3/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            17                      0                                  12/16/2019   EX01034083               Whayla     12/4/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            17                      0                                  12/16/2019   EX01033520               Faatz,G    12/5/2019   12/17/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT     12/16/2019     0.00                            21                      0                                  12/16/2019   EX01034083               Whayla     12/5/2019   12/19/2019 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT     12/16/2019     0.00                             0   AP045   45694767   1   0000141 00001417 COMPTONN      12/16/2019   AP01033614                         11/30/2019   12/17/2019 1:01   2019   12   DOPON         LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       FEAS       30IST     ACT     12/18/2019   161.20          PO028   0000019    1   AP045   45695124   1   2019110 00001316 BASIC SYSTN   12/18/2019   AP01034811                         12/16/2019   12/23/2019 1:01   2019   12   APRAJ534570   POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT     12/19/2019     0.00                             6                      0                                  12/19/2019   EX01034930               Kiefhab     8/2/2019   12/24/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT     12/19/2019     0.00                             8                      0                                  12/19/2019   EX01034930               Kiefhab     9/2/2019   12/24/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT     12/19/2019     0.00                            10                      0                                  12/19/2019   EX01034930               Kiefhab    12/1/2019   12/24/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT     12/19/2019     0.00                            12                      0                                  12/19/2019   EX01034930               Kiefhab    11/1/2019   12/24/2019 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   SERVICE                          RENEW   LAND       ESMT       LRTPT     ACT     12/20/2019     1.00                             0   AP045   45695575   1   VNG912100001030 SINGLEPO N     12/20/2019   AP01034721                         12/16/2019   12/23/2019 1:01   2019   12   APRAJMDIANA   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   MILEAGE                          RENEW   LAND       ESMT       LRTPT     ACT     12/20/2019     1.00                             0   AP045   45695575   2   VNG912100001030 SINGLEPO N     12/20/2019   AP01034721                         12/16/2019   12/23/2019 1:01   2019   12   APRAJMDIANA   NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   OTHER EXPENSES                   RENEW   LAND       ESMT       LRTPT     ACT     12/20/2019     1.00                             0   AP045   45695575   3   VNG912100001030 SINGLEPO N     12/20/2019   AP01034721                         12/16/2019   12/23/2019 1:01   2019   12   APRAJMDIANA   NPO
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                             7                      0                                  12/30/2019   EX01035980               Kiefhab   11/14/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS 1                          RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                             8                      0                                  12/30/2019   EX01035980               Kiefhab   11/14/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                             9                      0                                  12/30/2019   EX01035980               Kiefhab   11/18/2019   12/31/2019 2:00   2019   12   PSJOB
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 15 of 45 PageID# 329


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                            10                      0                                12/30/2019   EX01035980               Kiefhab  11/22/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                            17                      0                                12/30/2019   EX01035980               Kiefhab   12/2/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                            18                      0                                12/30/2019   EX01035980               Kiefhab   12/3/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                            19                      0                                12/30/2019   EX01035980               Kiefhab   12/3/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR       TRAV       36IST     ACT     12/30/2019     0.00                            20                      0                                12/30/2019   EX01035980               Kiefhab   12/4/2019   12/31/2019 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG200002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX50001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG100002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG300003                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX70001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX20001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG300002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGQX0001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG500002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG400002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX40001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX10001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGQT0002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX30001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 12.   RENEW   CAPAR      MAINS      30IST     ACT     12/31/2019     0.00                             0                      0                           N    12/31/2019   HIP        Utility Construction   12/31/2019     1/1/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   12/19 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT     12/31/2019     0.00                             0                      0                           N    12/31/2019   ACR_GLEEDSVNG‐HIP‐2019‐12‐G       12/31/2019     1/3/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   12/19 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT     12/31/2019     0.00                             0                      0                           N    12/31/2019   ACR_GLEEDSVNG‐HIP‐2019‐12‐G       12/31/2019     1/3/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX20001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG200002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX70001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG300002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX50001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGQX0001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG100002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX30001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGQT0002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX40001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX10001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG300003                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG500002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG400002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   FLT4000001 4032                   12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 12.   RENEW   CAPAR      REGGA      30IST     ACT     12/31/2019     0.00                             0                      0                           N    12/31/2019   HIP        Utility Construction   12/31/2019     1/1/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX20001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG200002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX70001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG300002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX50001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGQX0001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG100002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX30001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGQT0002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX40001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAGX10001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG300003                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG500002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   GLAG400002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO     12/31/2019     0.00                             0                      0                           N    12/31/2019   FLT4000001 4032                   12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGBEF                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGPEN                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGTAX                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGLTI                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGOCM                ALO     12/31/2019     0.00                             0                      0                                  1/2/2020                                     12/31/2019    1/2/2020 15:33   2019   12
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAG200002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAG100002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAG300003                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGX70001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGX20001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAG300002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGQX0001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAG500002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAG400002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGX50001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGX40001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGX10001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGQT0002                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO     12/31/2019     0.00                             0                      0                            N   12/31/2019   GLAGX30001                        12/31/2019     1/8/2020 2:00   2019   12   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 12.   RENEW   CAPAR      MAINS      30IST     ACT       1/1/2020     0.00                             0                      0                            N     1/1/2020   HIP        Utility Construction     1/1/2020     1/1/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   12/19 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT       1/1/2020     0.00                             0                      0                            N     1/1/2020   ACR_GLEEDSVNG‐HIP‐2019‐12‐G         1/1/2020     1/3/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   12/19 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT       1/1/2020     0.00                             0                      0                            N     1/1/2020   ACR_GLEEDSVNG‐HIP‐2019‐12‐G         1/1/2020     1/3/2020 2:00   2020    1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Header Improvement Project 12.   RENEW   CAPAR      REGGA      30IST     ACT       1/1/2020     0.00                             0                      0                            N     1/1/2020   HIP        Utility Construction     1/1/2020     1/1/2020 2:00   2020    1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       1/1/2020 15226.20          PO028   0000019    1   AP045   45695920   1   9978   00000988 KEMPER C N     1/1/2020   AP01037911                         12/1/2019    1/10/2020 1:01   2020    1   APRAJGFAATZ   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       1/1/2020 15288.07          PO028   0000019    1   AP045   45695889   1   9939   00000988 KEMPER C N     1/1/2020   AP01037911                         11/1/2019    1/10/2020 1:01   2020    1   APRAJGFAATZ   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       1/1/2020 15000.00          PO028   0000019    1   AP045   45695899   1   9933   00000988 KEMPER C N     1/1/2020   AP01037911                         10/1/2019    1/10/2020 1:01   2020    1   APRAJGFAATZ   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY       1/2/2020    45.50                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY       1/2/2020    34.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY       1/2/2020    16.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY       1/2/2020    24.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       CORRE      PIPES     PAY       1/2/2020     8.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY       1/2/2020     2.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY       1/2/2020     4.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY       1/2/2020    11.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY       1/2/2020     4.00                             0                      0                                  1/2/2020   PREX040449                        12/27/2019   1/31/2020 13:26   2020    1   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       36IST     ACT       1/7/2020     0.00                             3                      0                                  1/7/2020   EX01037605               Palluch 12/17/2019      1/9/2020 2:00   2020    1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      1/10/2020    53.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      1/10/2020    38.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY      1/10/2020    28.50                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      1/10/2020    56.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY      1/10/2020     7.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       CORRE      PIPES     PAY      1/10/2020     8.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       CTHPR      CTHPR     PAY      1/10/2020     3.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      1/10/2020     6.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY      1/10/2020    32.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY      1/10/2020     3.50                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY      1/10/2020     3.00                             0                      0                                 1/10/2020   PREX040799                         1/10/2020   1/31/2020 13:26   2020    1   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT      1/11/2020 5000.00           PO028   0000020    1   AP045   45697774   1   VNGHIP000001230 ALBRIGHT N    1/11/2020   AP01040975                         12/2/2019    1/28/2020 1:01   2020    1   APRAJGFAATZ   NPO
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       36IST     ACT      1/15/2020     0.00                             3                      0                                 1/15/2020   EX01039270               Faatz,G 12/17/2019     1/20/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       36IST     ACT      1/15/2020     0.00                             5                      0                                 1/15/2020   EX01039459               Kiefhab 12/17/2019     1/21/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   POSTAGE                          RENEW   OTHR       MAINS      36IST     ACT      1/15/2020     0.00                             7                      0                                 1/15/2020   EX01039270               Whayla 12/11/2019      1/20/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT      1/15/2020     0.00                             7                      0                                 1/15/2020   EX01039270               Faatz,G 12/20/2019     1/20/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       36IST     ACT      1/15/2020     0.00                            14                      0                                 1/15/2020   EX01039270               Whayla 12/17/2019      1/20/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR       TRAV       36IST     ACT      1/15/2020     0.00                            19                      0                                 1/15/2020   EX01039270               Whayla 12/23/2019      1/20/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       TRAV       OTHER     ACT      1/17/2020     0.00                             2                      0                                 1/17/2020   EX01039582               Ziliak,Jo 1/1/2020     1/22/2020 2:00   2020    1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       ENVPM      30IST     ACT      1/22/2020     0.00                             7                      0                                 1/22/2020   EX01039940               Winnub 1/2/2020        1/23/2020 2:00   2020    1   PSJOB
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 16 of 45 PageID# 330


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       SUPCH      30IMN     ACT      1/23/2020      0.00                            2                      0                                1/23/2020   EX01040550              McCom 12/31/2019     1/27/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY      1/24/2020     64.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY      1/24/2020     23.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY      1/24/2020     11.50                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY      1/24/2020     52.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY      1/24/2020      4.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       CTHPR      CTHPR     PAY      1/24/2020      5.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      CPRSR     PAY      1/24/2020      4.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       HEADR      PIPES     PAY      1/24/2020      3.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       LEGAL      24IST     PAY      1/24/2020      9.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY      1/24/2020      1.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY      1/24/2020      5.00                            0                      0                                1/24/2020   PREX041760                      1/24/2020   1/31/2020 13:26   2020   1   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT      1/28/2020   5000.00         PO028   0000020    1   AP045   45699599   1   VNGHIP400001230 ALBRIGHT N   1/28/2020   AP01041335                      1/13/2020    1/29/2020 1:01   2020   1   APRAJTROSENBE POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐KIM      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐KIM      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐KIM      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐KIM      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   01/20 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   ACR_GLEEDSVNG‐HIP‐2020‐01‐G 1/31/2020         2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   01/20 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   ACR_GLEEDSVNG‐HIP‐2020‐01‐G 1/31/2020         2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   01/20 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   ACR_GLEEDSVNG‐HIP‐2020‐01‐G 1/31/2020         2/4/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGQT0002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG300002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG500002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG200002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX10001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX50001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGQX0001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX20001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG400002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG300003                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX30001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG100002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX40001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX70001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCAP20003                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCAP80001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCAP60001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCAP30001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCAP20002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCP200001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   ENCAP20001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   FLT4000001 4032                 1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      REGGA      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐ALB      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      REGGA      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐JAM      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      REGGA      30IST     ACT      1/31/2020      0.00                            0                      0                            N   1/31/2020   HIP        SSC 2020‐01‐KEM      1/31/2020     2/4/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGQT0002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAG500002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAG200002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGX10001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGX50001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGQX0001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGX20001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAG300003                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGX30001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGX40001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAG100002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAG400002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAGX70001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   GLAG300002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCAP20003                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCAP80001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCAP60001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCAP30001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCAP20002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCP200001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   ENCAP20001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      1/31/2020      0.00                            0                      0                           N    1/31/2020   FLT4000001 4032                 1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT      1/31/2020      0.00                            0                      0                           N    1/31/2020   ACR_LEAGL Utility Construction 1/31/2020     2/5/2020 13:01   2020   1   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGBEF                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGPEN                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGTAX                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGLTI                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGOCM                ALO      1/31/2020      0.00                            0                      0                                 2/3/2020                                   1/31/2020    2/3/2020 16:40   2020   1
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG500002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX30001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG100002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG300003                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX40001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX50001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX20001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG400002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGQT0002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG200002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX10001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAG300002                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGX70001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      1/31/2020      0.00                            0                      0                            N   1/31/2020   GLAGQX0001                      1/31/2020     2/7/2020 2:00   2020   1   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   01/20 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   ACR_GLEEDSVNG‐HIP‐2020‐01‐G      2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   01/20 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   ACR_GLEEDSVNG‐HIP‐2020‐01‐G      2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   01/20 GLEEDS ACCRUAL             RENEW   CAPAR      PMQA       30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   ACR_GLEEDSVNG‐HIP‐2020‐01‐G      2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   ACR_LEAGL Utility Construction   2/1/2020     2/6/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT       2/1/2020   5000.00         PO028   0000020    1   AP045   45699837   1   VNGHIP300001230 ALBRIGHT N    2/1/2020   AP01041977                     12/20/2019    1/31/2020 1:01   2020   2   APRAJTROSENBE   POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐KIM       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐KIM       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐KIM       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      MAINS      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐KIM       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      REGGA      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐ALB       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      REGGA      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐JAM       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP 01.20                        RENEW   CAPAR      REGGA      30IST     ACT       2/1/2020      0.00                            0                      0                            N    2/1/2020   HIP        SSC 2020‐01‐KEM       2/1/2020     2/4/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT       2/3/2020      0.00                            0   AP045   45700278   1   0000141 00001417 COMPTONN     2/3/2020   AP01042495                     12/31/2019     2/4/2020 1:01   2020   2   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SERVICE                          RENEW   OTSV       COMMS      30IST     ACT       2/5/2020      1.00                            0   AP045   45700759   1   50000 00060014 JASCULCA N     2/5/2020   AP01045748                     12/23/2019    2/18/2020 1:01   2020   2   APRAJKBRADLEY   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SERVICE                          RENEW   OTSV       COMMS      30IST     ACT       2/5/2020      1.00                            0   AP045   45700619   1   27653 000014654SILVACOMN      2/5/2020   AP01046778                     10/15/2019    2/24/2020 1:01   2020   2   APRAJGFAATZ     NPO
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SERVICE                          RENEW   LAND       LNDOS      24IST     ACT       2/7/2020      1.00                            0   AP045   45701044   1   VNG908100001030 SINGLEPO N    2/7/2020   AP01043356                      8/16/2019    2/10/2020 1:01   2020   2   APRAJMDIANA     NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   EQIP       OTHER      COMP      ACT       2/7/2020      0.00                            1                      0                                 2/7/2020   EX01043290              Brimbe 1/23/2020     2/10/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   EQIP       OTHER      COMP      ACT       2/7/2020      0.00                            2                      0                                 2/7/2020   EX01043290              Brimbe 1/23/2020     2/10/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   EQIP       OTHER      COMP      ACT       2/7/2020      0.00                            3                      0                                 2/7/2020   EX01043290              Brimbe 1/24/2020     2/10/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   EQIP       OTHER      COMP      ACT       2/7/2020      0.00                            4                      0                                 2/7/2020   EX01043290              Brimbe 1/7/2020      2/10/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   EQIP       OTHER      COMP      ACT       2/7/2020      0.00                            5                      0                                 2/7/2020   EX01043290              Brimbe 1/7/2020      2/10/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY       2/7/2020     38.00                            0                      0                                 2/7/2020   PREX044376                       2/7/2020   2/28/2020 15:25   2020   2   CMOORE
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 17 of 45 PageID# 331


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENGNS      30IST     PAY       2/7/2020     76.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENVPM      30IST     PAY       2/7/2020     11.50                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       PMPLN      36IST     PAY       2/7/2020     24.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       MAINS      30IST     PAY       2/7/2020     10.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENGIN      30IST     PAY       2/7/2020      7.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       LEGAL      24IST     PAY       2/7/2020      5.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       PMPLN      MRSEE     PAY       2/7/2020     11.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                   RENEW   LABR       LEGAL      STRUC     PAY       2/7/2020      3.00                            0                    0                               2/7/2020   PREX044376                         2/7/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   EQIP       OTHER      COMP      ACT      2/10/2020      0.00                            1                    0                              2/10/2020   EX01043503            Hardie,      1/8/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   EQIP       OTHER      COMP      ACT      2/10/2020      0.00                            5                    0                              2/10/2020   EX01043503            Hardie,     1/22/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   EQIP       OTHER      COMP      ACT      2/10/2020      0.00                            6                    0                              2/10/2020   EX01043503            Hardie,     1/23/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   EQIP       OTHER      COMP      ACT      2/10/2020      0.00                            7                    0                              2/10/2020   EX01043503            Hardie,     1/23/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   EQIP       OTHER      COMP      ACT      2/10/2020      0.00                            8                    0                              2/10/2020   EX01043503            Hardie,     1/24/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/10/2020      0.00                            2                    0                              2/10/2020   EX01043503            Palluch      1/8/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/10/2020      0.00                            5                    0                              2/10/2020   EX01043503            Palluch     1/10/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   OSPRINT                         RENEW   OTHR       TRAV       36IST     ACT      2/10/2020      0.00                            6                    0                              2/10/2020   EX01043503            Palluch     1/13/2020    2/11/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   EQIP       ENGIN      COMP      ACT      2/14/2020      0.00                            6                    0                              2/14/2020   EX01045680            Massen      1/10/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   EQIP       ENGIN      COMP      ACT      2/14/2020      0.00                            7                    0                              2/14/2020   EX01045680            Massen      1/10/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   EQIP       ENGIN      COMP      ACT      2/14/2020      0.00                            8                    0                              2/14/2020   EX01045680            Massen      1/23/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   EQIP       ENGIN      COMP      ACT      2/14/2020      0.00                            9                    0                              2/14/2020   EX01045680            Massen      1/23/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   EQIP       ENGIN      COMP      ACT      2/14/2020      0.00                           10                    0                              2/14/2020   EX01045680            Massen      1/24/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   OTHR       ENGIN      30IST     ACT      2/14/2020      0.00                            1                    0                              2/14/2020   EX01045680            Massen       1/2/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENGIN      30IST     ACT      2/14/2020      0.00                            2                    0                              2/14/2020   EX01045680            Massen       1/8/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENGIN      30IST     ACT      2/14/2020      0.00                            3                    0                              2/14/2020   EX01045680            Massen       1/9/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENGIN      30IST     ACT      2/14/2020      0.00                            4                    0                              2/14/2020   EX01045680            Massen       1/9/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       ENGIN      30IST     ACT      2/14/2020      0.00                            5                    0                              2/14/2020   EX01045680            Massen      1/10/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   OTHR       ENGIN      30IST     ACT      2/14/2020      0.00                           11                    0                              2/14/2020   EX01045680            Massen      1/31/2020    2/18/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                            1                    0                              2/14/2020   EX01046694            Faatz,G      1/3/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                            2                    0                              2/14/2020   EX01046694            Faatz,G      1/6/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                            RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                            3                    0                              2/14/2020   EX01046694            Faatz,G      1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                            4                    0                              2/14/2020   EX01046694            Faatz,G      1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                            5                    0                              2/14/2020   EX01046694            Faatz,G      1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                            6                    0                              2/14/2020   EX01046694            Faatz,G      1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                          RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                           11                    0                              2/14/2020   EX01046694            Faatz,G     1/15/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                          RENEW   OTHR       TRAV       36IST     ACT      2/14/2020      0.00                           13                    0                              2/14/2020   EX01046694            Faatz,G     1/20/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       OTHER      30IST     ACT      2/17/2020      0.00                            2                    0                              2/17/2020   EX01046197            Magee,       1/7/2020    2/20/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/18/2020      0.00                            1                    0                              2/18/2020   EX01045888            Whayla       1/3/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/18/2020      0.00                            2                    0                              2/18/2020   EX01045888            Whayla       1/5/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/18/2020      0.00                            4                    0                              2/18/2020   EX01045888            Whayla       1/7/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       TRAV       36IST     ACT      2/18/2020      0.00                            5                    0                              2/18/2020   EX01045888            Whayla       1/7/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       TRAV       36IST     ACT      2/18/2020      0.00                            6                    0                              2/18/2020   EX01045888            Whayla       1/7/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   POSTAGE                         RENEW   OTHR       MAINS      36IST     ACT      2/18/2020      0.00                           12                    0                              2/18/2020   EX01045888            Whayla      1/10/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                         RENEW   OTHR       TRAV       36IST     ACT      2/18/2020      0.00                           38                    0                              2/18/2020   EX01045888            Whayla      2/14/2020    2/19/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENGIN      ENGIN     ACT      2/18/2020      0.00                            1                    0                              2/18/2020   EX01046698            Ziliak,Jo    1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENGIN      ENGIN     ACT      2/18/2020      0.00                            2                    0                              2/18/2020   EX01046698            Ziliak,Jo    1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       ENGIN      ENGIN     ACT      2/18/2020      0.00                            3                    0                              2/18/2020   EX01046698            Ziliak,Jo    1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       ENGIN      ENGIN     ACT      2/18/2020      0.00                            4                    0                              2/18/2020   EX01046698            Ziliak,Jo    1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   OTHR       ENGIN      36IST     ACT      2/19/2020      0.00                            1                    0                              2/19/2020   EX01046200            Pierce,J     1/2/2020    2/20/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                            RENEW   OTHR       ENGIN      36IST     ACT      2/19/2020      0.00                            2                    0                              2/19/2020   EX01046200            Pierce,J     1/9/2020    2/20/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   TRAVAGT                         RENEW   OTHR       ENGIN      36IST     ACT      2/19/2020      0.00                            3                    0                              2/19/2020   EX01046200            Pierce,J     1/9/2020    2/20/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENGIN      36IST     ACT      2/19/2020      0.00                            4                    0                              2/19/2020   EX01046200            Pierce,J     1/9/2020    2/20/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       ENGIN      36IST     ACT      2/19/2020      0.00                            5                    0                              2/19/2020   EX01046200            Pierce,J    1/10/2020    2/20/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                          RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            1                    0                              2/20/2020   EX01046699            McCom        1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            2                    0                              2/20/2020   EX01046699            McCom        1/7/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                          RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            3                    0                              2/20/2020   EX01046699            McCom        1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            4                    0                              2/20/2020   EX01046699            McCom        1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                          RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            5                    0                              2/20/2020   EX01046699            McCom        1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            6                    0                              2/20/2020   EX01046699            McCom        1/8/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            7                    0                              2/20/2020   EX01046699            McCom        1/9/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                          RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            8                    0                              2/20/2020   EX01046699            McCom       1/10/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       SUPCH      30IMN     ACT      2/20/2020      0.00                            9                    0                              2/20/2020   EX01046699            McCom       1/10/2020    2/24/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            1                    0                              2/21/2020   EX01046989            Winnub       1/7/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            2                    0                              2/21/2020   EX01046989            Winnub       1/8/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            3                    0                              2/21/2020   EX01046989            Winnub       1/8/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            5                    0                              2/21/2020   EX01046989            Winnub       1/9/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            6                    0                              2/21/2020   EX01046989            Winnub       1/9/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            7                    0                              2/21/2020   EX01046989            Winnub       1/9/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       ENVPM      16IST     ACT      2/21/2020      0.00                            8                    0                              2/21/2020   EX01046989            Winnub      1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENGIN      30IST     PAY      2/21/2020     66.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENGIN      36IST     PAY      2/21/2020     49.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENVPM      30IST     PAY      2/21/2020     27.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       PMPLN      36IST     PAY      2/21/2020     60.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       MAINS      30IST     PAY      2/21/2020      8.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       CTHPR      CTHPR     PAY      2/21/2020      3.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       ENGIN      30IST     PAY      2/21/2020      4.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       LEGAL      24IST     PAY      2/21/2020     15.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                   RENEW   LABR       PMPLN      MRSEE     PAY      2/21/2020      8.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                   RENEW   LABR       LEGAL      STRUC     PAY      2/21/2020      1.00                            0                    0                              2/21/2020   PREX047740                        2/21/2020   2/28/2020 15:25   2020   2   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                         RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            1                    0                              2/24/2020   EX01046990            Philips,     1/2/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            2                    0                              2/24/2020   EX01046990            Philips,     1/7/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            3                    0                              2/24/2020   EX01046990            Philips,     1/8/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            4                    0                              2/24/2020   EX01046990            Philips,     1/9/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            5                    0                              2/24/2020   EX01046990            Philips,     1/9/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            6                    0                              2/24/2020   EX01046990            Philips,     1/9/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            7                    0                              2/24/2020   EX01046990            Philips,    1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            8                    0                              2/24/2020   EX01046990            Philips,    1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                            9                    0                              2/24/2020   EX01046990            Philips,    1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                            RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                           10                    0                              2/24/2020   EX01046990            Philips,    1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                           11                    0                              2/24/2020   EX01046990            Philips,    1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   FLEET                           RENEW   OTHR       TRAV       G&ADM     ACT      2/24/2020      0.00                           12                    0                              2/24/2020   EX01046990            Philips,    1/10/2020    2/25/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/24/2020      0.00                            1                    0                              2/24/2020   EX01047256            Kiefhab      1/7/2020    2/26/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                         RENEW   OTHR       TRAV       36IST     ACT      2/24/2020      0.00                            2                    0                              2/24/2020   EX01047256            Kiefhab      1/7/2020    2/26/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       TRAV       36IST     ACT      2/24/2020      0.00                            3                    0                              2/24/2020   EX01047256            Kiefhab      1/7/2020    2/26/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                         RENEW   OTHR       TRAV       36IST     ACT      2/24/2020      0.00                            4                    0                              2/24/2020   EX01047256            Kiefhab     1/14/2020    2/26/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                           RENEW   OTHR       TRAV       36IST     ACT      2/24/2020      0.00                            5                    0                              2/24/2020   EX01047256            Kiefhab     1/14/2020    2/26/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for   RENEW   OTSV       COMMS      30IST     ACT      2/25/2020   5000.00         PO028   0000020    1 AP045   45702925   1 VNGHIP500001230 ALBRIGHT N   2/25/2020   AP01047335                         2/3/2020    2/26/2020 1:01   2020   2   APRAJTROSENBE POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   VNG Lead Virginia Accr 02.20    RENEW   CAPAR      MAINS      36IST     ACT      2/29/2020      0.00                            0                    0                          N   2/29/2020   0001048314 LEAD VIRGINIA          2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20002                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20002                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20002                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20003                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20003                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities       RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP20003                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services              RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP30001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services              RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP30001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services              RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP30001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South   RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP60001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South   RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP60001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South   RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP60001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management            RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP80001                        2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management            RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020      0.00                            0                    0                          N   2/29/2020   ENCAP80001                        2/29/2020    3/4/2020 15:19   2020   2   735608
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 18 of 45 PageID# 332


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   ENCAP80001                      2/29/2020    3/4/2020 15:19   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   ENCP200001                      2/29/2020    3/4/2020 15:23   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   ENCP200001                      2/29/2020    3/4/2020 15:23   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   ENCP200001                      2/29/2020    3/4/2020 15:23   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   FLT4000001 4032                 2/29/2020    3/4/2020 15:11   2020   2   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   FLT4000001 4032                 2/29/2020    3/4/2020 15:11   2020   2   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   FLT4000001 4032                 2/29/2020    3/4/2020 15:11   2020   2   735608
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG100002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG100002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG100002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG100002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG200002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG200002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG200002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG200002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300003                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300003                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300003                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG300003                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG400002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG400002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG400002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG400002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG500002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG500002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG500002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAG500002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQT0002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQT0002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQT0002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQT0002                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQX0001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQX0001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQX0001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGQX0001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX10001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX10001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX10001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX10001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX20001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX20001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX20001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX20001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX30001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX30001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX30001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX30001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX40001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX40001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX40001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX40001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX50001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX50001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX50001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX50001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4035   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX70001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX70001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX70001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      2/29/2020       0.00                           0                      0                           N       2/29/2020   GLAGX70001                      2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   HIP        SSC 2020‐02‐KIM      2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   HIP        SSC 2020‐02‐KIM      2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   HIP        SSC 2020‐02‐KIM      2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   HIP        SSC 2020‐02‐KIM      2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      REGGA      30IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   HIP        SSC 2020‐02‐KEM      2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      REGGA      30IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   HIP        SSC 2020‐02‐KEM      2/29/2020     3/3/2020 2:00   2020   2   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   To move costs to capital proje   RENEW   OTHR       OTHER      36IST     ACT      2/29/2020       0.00                           0                      0                           N       2/29/2020   RCS_COSTS Utility Construction  2/29/2020    3/4/2020 11:44   2020   2   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      2/29/2020       0.00                           0                      1           00000810 MCGUIREW
                                                                                                                                                                                                                                                                                         N       2/28/2020                                   2/28/2020        2/28/2020    2020   2   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      2/29/2020       0.00                           0                      1           00000810 MCGUIREW
                                                                                                                                                                                                                                                                                         N       2/28/2020                                   2/28/2020        2/28/2020    2020   2   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGBEF                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGPEN                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGTAX                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGLTI                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGOCM                ALO      2/29/2020       0.00                           0                      0                                    3/2/2020                                   2/29/2020    3/2/2020 14:17   2020   2
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   VNG Lead Virginia Accr 02.20     RENEW   CAPAR      MAINS      36IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   0001048314 LEAD VIRGINIA         3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Blanket Requisition for {5052}   RENEW   OTSV       ENVIR      30IST     ACT       3/1/2020    2093.00        PO028   0000020    1   AP045   45702749   1   3065767 00050007 GEI CONSUN      3/1/2020   AP01047964                      1/30/2020    2/28/2020 1:01   2020   3   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT       3/1/2020       0.00                           0   AP045   45703399   1   0000141 00001417 COMPTONN        3/1/2020   AP01048192                      1/31/2020     3/2/2020 1:01   2020   3   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SERVICE                          RENEW   OTHR       MAINS      36IST     ACT       3/1/2020       1.00                           0   AP045   45702854   1   012420V 00001473 VIRGINA PN      3/1/2020   AP01048482                      1/24/2020     3/3/2020 1:01   2020   3   APRAJ824453     NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Change Order Allowance           RENEW   OTSV       PMQA       G&ADM     ACT       3/1/2020    9425.40        PO028   0000017    3   AP045   45702933   1   2020001 00001292 LESLIE A F N    3/1/2020   AP01048892                      1/21/2020     3/5/2020 1:01   2020   3   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Blanket Requisition for [73000   RENEW   OTSV       PMQA       G&ADM     ACT       3/1/2020     768.00        PO029   0000054    1   AP045   45703134   1   19594 00001123 GLEEDS USN        3/1/2020   AP01048892                      1/31/2020     3/5/2020 1:01   2020   3   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       3/1/2020   15338.30        PO028   0000019    1   AP045   45702392   1   10017 00000988 KEMPER C N        3/1/2020   AP01050424                       1/1/2020    3/16/2020 1:01   2020   3   APRAJGFAATZ     POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       3/1/2020   15000.00        PO028   0000019    1   AP045   45702750   1   10066 00000988 KEMPER C N        3/1/2020   AP01050500                       2/1/2020    3/16/2020 1:01   2020   3   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      30IST     ACT       3/1/2020    5000.00        PO028   0000021    1   AP045   45699937   1   1428502 00000898 KIMLEY‐HON      3/1/2020   AP01051236                      9/30/2019    3/19/2020 1:01   2020   3   APRAJ187109     NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      30IST     ACT       3/1/2020   32580.00        PO028   0000021    1   AP045   45699933   1   1452182 00000898 KIMLEY‐HON      3/1/2020   AP01051236                      8/31/2019    3/19/2020 1:01   2020   3   APRAJ187109     NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      30IST     ACT       3/1/2020   18000.00        PO028   0000021    1   AP045   45699957   1   1498272 00000898 KIMLEY‐HON      3/1/2020   AP01051236                     10/31/2019    3/19/2020 1:01   2020   3   APRAJ187109     NPO
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   HIP        SSC 2020‐02‐KIM       3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   HIP        SSC 2020‐02‐KIM       3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   HIP        SSC 2020‐02‐KIM       3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      MAINS      30IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   HIP        SSC 2020‐02‐KIM       3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      REGGA      30IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   HIP        SSC 2020‐02‐KEM       3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   HIP Accr. 02.20                  RENEW   CAPAR      REGGA      30IST     ACT       3/1/2020       0.00                           0                      0                               N    3/1/2020   HIP        SSC 2020‐02‐KEM       3/1/2020     3/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT       3/1/2020       0.00                           0                      1           00000810 MCGUIREW   N    3/1/2020                                    3/1/2020         3/1/2020    2020   3   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT       3/1/2020       0.00                           0                      1           00000810 MCGUIREW   N    3/1/2020                                    3/1/2020         3/1/2020    2020   3   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      36IST     PAY       3/6/2020      60.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGNS      30IST     PAY       3/6/2020      70.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENVPM      30IST     PAY       3/6/2020      43.50                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY       3/6/2020      48.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       MAINS      30IST     PAY       3/6/2020       2.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       CTHPR      CTHPR     PAY       3/6/2020       1.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       ENGIN      30IST     PAY       3/6/2020       4.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      36IST     PAY       3/6/2020       1.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR       PMPLN      MRSEE     PAY       3/6/2020       8.00                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR       LEGAL      STRUC     PAY       3/6/2020       9.50                           0                      0                                    3/6/2020   PREX051549                       3/6/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR       ENGIN      36IST     ACT       3/9/2020       0.00                           1                      0                                    3/9/2020   EX01049900             Pierce,J 2/4/2020     3/12/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   FLEET                            RENEW   OTHR       ENGIN      36IST     ACT       3/9/2020       0.00                           2                      0                                    3/9/2020   EX01049900             Pierce,J 2/13/2020    3/12/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AUTO                             RENEW   OTHR       ENGIN      36IST     ACT       3/9/2020       0.00                           3                      0                                    3/9/2020   EX01049900             Pierce,J 2/13/2020    3/12/2020 2:00   2020   3   PSJOB
                                                                                                                                                     Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 19 of 45 PageID# 333


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR      ENGIN      36IST     ACT       3/9/2020      0.00                            4                    0                               3/9/2020   EX01049900               Pierce,J   2/14/2020    3/12/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENGIN      36IST     ACT       3/9/2020      0.00                            5                    0                               3/9/2020   EX01049900               Pierce,J   2/28/2020    3/12/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      TRAV       36IST     ACT      3/13/2020      0.00                            6                    0                              3/13/2020   EX01050523               Faatz,G    2/17/2020    3/16/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR      TRAV       36IST     ACT      3/13/2020      0.00                            8                    0                              3/13/2020   EX01050523               Faatz,G     3/2/2020    3/16/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      TRAV       36IST     ACT      3/13/2020      0.00                            9                    0                              3/13/2020   EX01050523               Faatz,G     3/2/2020    3/16/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR      TRAV       36IST     ACT      3/13/2020      0.00                           11                    0                              3/13/2020   EX01050523               Faatz,G    3/10/2020    3/16/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR      TRAV       36IST     ACT      3/16/2020      0.00                           18                    0                              3/16/2020   EX01052137               Kibler J    3/2/2020    3/25/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      TRAV       36IST     ACT      3/16/2020      0.00                           19                    0                              3/16/2020   EX01052137               Kibler J    3/2/2020    3/25/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MILEAGE                          RENEW   OTHR      TRAV       36IST     ACT      3/16/2020      0.00                           26                    0                              3/16/2020   EX01052137               Kibler J   3/10/2020    3/25/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR      TRAV       36IST     ACT      3/16/2020      0.00                           27                    0                              3/16/2020   EX01052137               Kibler J   3/10/2020    3/25/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      TRAV       36IST     ACT      3/16/2020      0.00                           28                    0                              3/16/2020   EX01052137               Kibler J    3/2/2020    3/25/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   3‐Way Blanket Requisition for    RENEW   OTSV      COMMS      30IST     ACT      3/17/2020   5000.00         PO028   0000020    1 AP045   45705307   1 VNGHIP600001230 ALBRIGHT N   3/17/2020   AP01051467                           3/6/2020    3/20/2020 1:01   2020   3   APRAJTROSENBE POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            1                    0                              3/19/2020   EX01051388               Massen     2/12/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            2                    0                              3/19/2020   EX01051388               Massen     2/13/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            3                    0                              3/19/2020   EX01051388               Massen     2/14/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            4                    0                              3/19/2020   EX01051388               Massen     2/14/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            5                    0                              3/19/2020   EX01051388               Massen     2/20/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   TRAIN                            RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            6                    0                              3/19/2020   EX01051388               Massen     2/26/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            7                    0                              3/19/2020   EX01051388               Massen     2/26/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            8                    0                              3/19/2020   EX01051388               Massen     2/26/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENGNS      30IST     ACT      3/19/2020      0.00                            9                    0                              3/19/2020   EX01051388               Massen     2/29/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           13                    0                              3/19/2020   EX01051388               Winnub     2/17/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           14                    0                              3/19/2020   EX01051388               Winnub     2/17/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           16                    0                              3/19/2020   EX01051388               Winnub      3/2/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                           RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           17                    0                              3/19/2020   EX01051388               Winnub      3/2/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           18                    0                              3/19/2020   EX01051388               Winnub      3/2/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           19                    0                              3/19/2020   EX01051388               Winnub      3/2/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GROUND                           RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           20                    0                              3/19/2020   EX01051388               Winnub      3/3/2020    3/20/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           29                    0                              3/19/2020   EX01051920               Jones,G    2/18/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           31                    0                              3/19/2020   EX01051920               Jones,G     3/1/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           32                    0                              3/19/2020   EX01051920               Jones,G     3/2/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           33                    0                              3/19/2020   EX01051920               Jones,G     3/2/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           34                    0                              3/19/2020   EX01051920               Jones,G     3/2/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   LODGING                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           35                    0                              3/19/2020   EX01051920               Jones,G     3/2/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   PARKING                          RENEW   OTHR      ENVPM      30IST     ACT      3/19/2020      0.00                           36                    0                              3/19/2020   EX01051920               Jones,G     3/2/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      36IST     PAY      3/20/2020     50.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGNS      30IST     PAY      3/20/2020     74.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENVPM      16IST     PAY      3/20/2020     11.50                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENVPM      30IST     PAY      3/20/2020     13.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      36IST     PAY      3/20/2020     80.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      MAINS      30IST     PAY      3/20/2020     22.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      CTHPR      CTHPR     PAY      3/20/2020     13.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      XPAYR      10100     PAY      3/20/2020      2.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      ENGIN      30IST     PAY      3/20/2020      6.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      PMPLN      MRSEE     PAY      3/20/2020     16.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   LABR      MAINS      30IST     PAY      3/20/2020     13.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   LABR      LEGAL      STRUC     PAY      3/20/2020      2.00                            0                    0                              3/20/2020   PREX052865                          3/20/2020   3/31/2020 14:52   2020   3   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AIRFARE                          RENEW   OTHR      SUPCH      30IMN     ACT      3/22/2020      0.00                            2                    0                              3/22/2020   EX01051921               McCom       3/2/2020    3/24/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND      LAND       16IST     ACT      3/23/2020      0.00                            0 AP045   45706002   1 0000144 00001441 HUNTON AN   3/23/2020   AP01051997                          2/11/2020    3/24/2020 1:01   2020   3   DOPON         LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND      LAND       16IST     ACT      3/23/2020      0.00                            0 AP045   45706001   1 0000144 00001441 HUNTON AN   3/23/2020   AP01051997                           3/5/2020    3/24/2020 1:01   2020   3   DOPON         LEG
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   MEALS                            RENEW   OTHR      TRAV       36IST     ACT      3/25/2020      0.00                            4                    0                              3/25/2020   EX01052472               Kiefhab    2/17/2020    3/26/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 FLO‐202000 Reclass Vouche   RENEW   OTSV      PMQA       30IST     ACT      3/31/2020      0.00                            0                    0                          N   3/31/2020   0001053286 Utility Construction     3/31/2020    3/31/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL7 & GL28 016433 Adjustment M   RENEW   CNLR      ENGNS      36IST     ACT      3/31/2020      0.00                            0                    0                          N   3/31/2020   0001053886 Utility Construction     3/31/2020    4/2/2020 18:25   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   OTSV      LGFEE      24IST     ACT      3/31/2020      0.00                            0                    0                          N   3/31/2020   ACR_LEGAL Utility Construction      3/31/2020    3/31/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   OTSV      LGFEE      24IST     ACT      3/31/2020      0.00                            0                    0                          N   3/31/2020   ACR_LEGAL Utility Construction      3/31/2020    3/31/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   OTSV      LGFEE      24IST     ACT      3/31/2020      0.00                            0                    0                          N   3/31/2020   ACR_LEGAL Utility Construction      3/31/2020    3/31/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP20001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP20001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP20002                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP20002                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP20003                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP20003                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP30001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP30001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP60001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP60001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP80001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCAP80001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCP200001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   ENCP200001                          3/31/2020    4/3/2020 18:56   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   FLT4000001 4032                     3/31/2020    4/3/2020 16:15   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   FLT4000001 4032                     3/31/2020    4/3/2020 16:15   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG100002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG100002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG100002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG200002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG200002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG200002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG300002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG300002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG300002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG300003                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG300003                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG300003                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG400002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG400002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG400002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG500002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG500002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAG500002                          3/31/2020     4/3/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGQT0002                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGQT0002                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGQT0002                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGQX0001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGQX0001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGQX0001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX10001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX10001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX10001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX20001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX20001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX20001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX30001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX30001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX30001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX30002                          3/31/2020    4/3/2020 14:16   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX30002                          3/31/2020    4/3/2020 14:16   2020   3   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX30002                          3/31/2020    4/3/2020 14:16   2020   3   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX40001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX40001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX40001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX50001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX50001                          3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      3/31/2020      0.00                            0                    0                          N   3/31/2020   GLAGX50001                          3/31/2020    4/3/2020 12:54   2020   3   735608
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 20 of 45 PageID# 334


PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      3/31/2020     0.00                             0                      0                            N    3/31/2020   GLAGX70001                       3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      3/31/2020     0.00                             0                      0                            N    3/31/2020   GLAGX70001                       3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      3/31/2020     0.00                             0                      0                            N    3/31/2020   GLAGX70001                       3/31/2020    4/3/2020 12:54   2020   3   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Accr. 03.20 ConOps Project   RENEW   CAPAR      MAINS      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   HIP_ACR   SSC 2020‐03‐KIM        3/31/2020     4/1/2020 2:00   2020   3   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Accr. 03.20 ConOps Project   RENEW   CAPAR      MAINS      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   HIP_ACR   SSC 2020‐03‐FLO        3/31/2020     4/1/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Accr. 03.20 ConOps Project   RENEW   CAPAR      REGGA      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   HIP_ACR   SSC 2020‐03‐KEM        3/31/2020     4/1/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 Reclass EWOs to correct m   RENEW   OTSV       OTHER      30IST     ACT      3/31/2020     0.00                             0                      0                            N    3/31/2020   SCS_RCLS1 Utility Construction   3/31/2020     4/2/2020 2:00   2020   3   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGBEF                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGPEN                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGTAX                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGLTI                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGOCM                ALO      3/31/2020     0.00                             0                      0                                  4/1/2020                                    3/31/2020    4/1/2020 11:10   2020   3
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Accr. 03.20 ConOps Project   RENEW   CAPAR      MAINS      30IST     ACT       4/1/2020     0.00                             0                      0                             N    4/1/2020   HIP_ACR    SSC 2020‐03‐KIM        4/1/2020     4/1/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Accr. 03.20 ConOps Project   RENEW   CAPAR      MAINS      30IST     ACT       4/1/2020     0.00                             0                      0                             N    4/1/2020   HIP_ACR    SSC 2020‐03‐FLO        4/1/2020     4/1/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Accr. 03.20 ConOps Project   RENEW   CAPAR      REGGA      30IST     ACT       4/1/2020     0.00                             0                      0                             N    4/1/2020   HIP_ACR    SSC 2020‐03‐KEM        4/1/2020     4/1/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT       4/1/2020     0.00                             0                      0                             N    4/1/2020   ACR_LEGAL Utility Construction    4/1/2020    3/31/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT       4/1/2020     0.00                             0                      0                             N    4/1/2020   ACR_LEGAL Utility Construction    4/1/2020    3/31/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT       4/1/2020     0.00                             0                      0                             N    4/1/2020   ACR_LEGAL Utility Construction    4/1/2020    3/31/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       4/1/2020 15000.00          PO028   0000019    1   AP045   45705316   1   10106   00000988 KEMPER C N    4/1/2020   AP01053410                        3/1/2020    3/31/2020 1:01   2020   4   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Blanket Requisition for [73000   RENEW   OTSV       PMQA       30IST     ACT       4/1/2020   384.00          PO029   0000054    1   AP045   45705639   1   19595   00001123 GLEEDS USN    4/1/2020   AP01054596                       2/29/2020     4/8/2020 1:01   2020   4   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY       4/3/2020     8.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      MRSEE     PAY       4/3/2020    11.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       4/3/2020     2.50                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY       4/3/2020    64.50                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       4/3/2020    43.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY       4/3/2020    21.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       4/3/2020    60.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       4/3/2020     8.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY       4/3/2020     2.00                             0                      0                                  4/3/2020   PREX056089                        4/3/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG HIP ‐ LAND       RENEW   LAND       LAND       16IST     ACT       4/6/2020     0.00                             0   AP045   45707525   1   0000084 00000840 TROUTMAN      4/6/2020   AP01054431                       2/28/2020     4/7/2020 1:01   2020   4   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG HIP ‐ LAND       RENEW   LAND       LAND       16IST     ACT       4/6/2020     0.00                             0   AP045   45707535   1   0000084 00000840 TROUTMAN      4/6/2020   AP01054431                       3/25/2020     4/7/2020 1:01   2020   4   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT       4/6/2020     0.00                             0   AP045   45707532   1   0000141 00001417 COMPTONN      4/6/2020   AP01054431                       2/29/2020     4/7/2020 1:01   2020   4   DOPON           LEG
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       TRAV       36IST     ACT      4/14/2020     0.00                             5                      0                                 4/14/2020   EX01055481              Cosima   3/10/2020    4/15/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       ENGIN      COMP      PAY      4/17/2020     2.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      4/17/2020    16.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY      4/17/2020     2.00                             0                      0                                 4/17/2020   PRNE058325                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      ELECT     PAY      4/17/2020     4.00                             0                      0                                 4/17/2020   PRNE058325                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      COMP      PAY      4/17/2020     3.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      4/17/2020    16.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      MRSEE     PAY      4/17/2020    10.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      4/17/2020     4.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       OTHER      30IST     ACT      4/17/2020     0.00                             1                      0                                 4/17/2020   EX01056447              Massen    3/9/2020    4/21/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       OTHER      30IST     ACT      4/17/2020     0.00                             2                      0                                 4/17/2020   EX01056447              Massen   3/10/2020    4/21/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       OTHER      30IST     ACT      4/17/2020     0.00                             3                      0                                 4/17/2020   EX01056447              Massen   3/11/2020    4/21/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AUTO                             RENEW   OTHR       OTHER      30IST     ACT      4/17/2020     0.00                             4                      0                                 4/17/2020   EX01056447              Massen   3/11/2020    4/21/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AUTO                             RENEW   OTHR       OTHER      30IST     ACT      4/17/2020     0.00                             5                      0                                 4/17/2020   EX01056447              Massen   3/11/2020    4/21/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   LODGING                          RENEW   OTHR       OTHER      30IST     ACT      4/17/2020     0.00                             6                      0                                 4/17/2020   EX01056447              Massen   3/12/2020    4/21/2020 2:00   2020   4   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      4/17/2020    16.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      4/17/2020     2.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      4/17/2020    61.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      4/17/2020    40.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      4/17/2020    29.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      4/17/2020    16.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      4/17/2020     1.00                             0                      0                                 4/17/2020   PREX058316                       4/17/2020   4/30/2020 13:40   2020   4   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT      4/21/2020 5000.00           PO028   0000020    1   AP045   45709264   1   VNGHIP700001230 ALBRIGHT N    4/21/2020   AP01058513                        4/1/2020    4/27/2020 1:01   2020   4   APRAJTROSENBE   POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AIRFARE                          RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             1                      0                                 4/22/2020   EX01058090              McCom     3/5/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             3                      0                                 4/22/2020   EX01058090              McCom     3/9/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             4                      0                                 4/22/2020   EX01058090              McCom    3/10/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             5                      0                                 4/22/2020   EX01058090              McCom    3/10/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             6                      0                                 4/22/2020   EX01058090              McCom    3/10/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             7                      0                                 4/22/2020   EX01058090              McCom    3/10/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             8                      0                                 4/22/2020   EX01058090              McCom    3/10/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                             9                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            10                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   LODGING                          RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            11                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   LODGING                          RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            12                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            13                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            14                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GROUND                           RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            15                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   PARKING                          RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            16                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            17                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MEALS                            RENEW   OTHR       SUPCH      30IMN     ACT      4/22/2020     0.00                            18                      0                                 4/22/2020   EX01058090              McCom    3/11/2020    4/24/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   FLT4000001 4032                  4/30/2020    5/5/2020 19:05   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS_RCLS 04.20              RENEW   OTSV       OTHER      30IST     ACT      4/30/2020     0.00                             0                      0                            N    4/30/2020   SCS_RCLS Utility Construction    4/30/2020     5/6/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS_RCLS 04.20              RENEW   OTSV       OTHER      30IST     ACT      4/30/2020     0.00                             0                      0                            N    4/30/2020   SCS_RCLS Utility Construction    4/30/2020     5/6/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS_RCLS 04.20              RENEW   OTSV       OTHER      30IST     ACT      4/30/2020     0.00                             0                      0                            N    4/30/2020   SCS_RCLS Utility Construction    4/30/2020     5/6/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS_RCLS 04.20              RENEW   OTSV       OTHER      30IST     ACT      4/30/2020     0.00                             0                      0                            N    4/30/2020   SCS_RCLS Utility Construction    4/30/2020     5/6/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS_RCLS 04.20              RENEW   OTSV       OTHER      30IST     ACT      4/30/2020     0.00                             0                      0                            N    4/30/2020   SCS_RCLS Utility Construction    4/30/2020     5/6/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS_RCLS 04.20              RENEW   OTSV       OTHER      30IST     ACT      4/30/2020     0.00                             0                      0                            N    4/30/2020   SCS_RCLS Utility Construction    4/30/2020     5/6/2020 2:00   2020   4   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCAP20003                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCAP20002                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCAP20001                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCAP80001                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCAP30001                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCAP60001                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   ENCP200001                       4/30/2020    5/5/2020 18:39   2020   4   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      4/30/2020     0.00                             0                      0                                  5/1/2020                                    4/30/2020     5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      4/30/2020     0.00                             0                      0                                  5/1/2020                                    4/30/2020     5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      4/30/2020     0.00                             0                      0                                  5/1/2020                                    4/30/2020     5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      4/30/2020     0.00                             0                      0                                  5/1/2020                                    4/30/2020     5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      4/30/2020     0.00                             0                      0                                  5/1/2020                                    4/30/2020     5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   GLAGX10001                       4/30/2020    5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   GLAG300002                       4/30/2020    5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   GLAGX20001                       4/30/2020    5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020     0.00                             0                      0                            N    4/30/2020   GLAGQX0001                       4/30/2020    5/5/2020 13:30   2020   4   676495
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 21 of 45 PageID# 335


PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACCRUAL 2020‐04              RENEW   CAPAR      ENGNS      COMP      ACT      4/30/2020    0.00                              0   0   N   4/30/2020   HIP_ACR   SSC 2020‐04‐BAS    4/30/2020   5/1/2020 10:24   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGBEF                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGPEN                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGTAX                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGLTI                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGOCM                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACCRUAL 2020‐04              RENEW   CAPAR      ENGNS      COMP      ACT      4/30/2020    0.00                              0   0   N   4/30/2020   HIP_ACR    SSC 2020‐04‐BAS   4/30/2020   5/1/2020 10:24   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   FLT4000001 4032              4/30/2020   5/5/2020 19:05   2020   4   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20003                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20002                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP80001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP30001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP60001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCP200001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   FLT4000001 4032              4/30/2020   5/5/2020 19:05   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20003                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20002                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP80001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP30001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP60001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCP200001                   4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      4/30/2020    0.00                              0   0        5/1/2020                                4/30/2020    5/1/2020 1:39   2020   4
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACCRUAL 2020‐04              RENEW   CAPAR      ENGNS      COMP      ACT      4/30/2020    0.00                              0   0   N   4/30/2020   HIP_ACR   SSC 2020‐04‐BAS    4/30/2020   5/1/2020 10:24   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                   4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                   4/30/2020   5/5/2020 13:30   2020   4   676495
                                                                                                                                                      Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 22 of 45 PageID# 336


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   ACR_LEGAL Utility Construction    4/30/2020    5/1/2020 0:18   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   ACR_LEGAL Utility Construction    4/30/2020    5/1/2020 0:18   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   ACR_LEGAL Utility Construction    4/30/2020    5/1/2020 0:18   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   ACR_LEGAL Utility Construction    4/30/2020    5/1/2020 0:18   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   GL28 SCS_RCLS 04.20              RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   SCS_RCLS Utility Construction     4/30/2020    5/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Legal Reclassify VNG HIP Regul   RENEW   LABR       OTHER      30IST     ACT      4/30/2020    0.00                              0   0   N   4/30/2020   0001054099 Utility Construction   4/30/2020    4/6/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGTAX      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGOCM      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGBEF      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGPEN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20003                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20002                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP80001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP30001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP60001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCP200001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   FLT4000001 4032                   4/30/2020   5/5/2020 19:05   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGBEF                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGPEN                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGTAX                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGLTI                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52                                    RENEW   OHAG       AGOCM                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGOCM      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGTAX      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGBEF      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   CWIP PCAG Cleanup 04.20 from d   RENEW   OHAG       AGPEN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   0001058583 Utility Construction   4/30/2020   4/28/2020 2:00   2020   4   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05                                    RENEW   OHAG       AGBEF                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05                                    RENEW   OHAG       AGPEN                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05                                    RENEW   OHAG       AGTAX                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05                                    RENEW   OHAG       AGLTI                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05                                    RENEW   OHAG       AGOCM                ALO      4/30/2020    0.00                              0   0        5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG400002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG200002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX10001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG500002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX20001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQX0001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX50001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX40001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGQT0002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX30001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAGX70001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG100002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300003                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20003                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20002                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP80001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP30001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP60001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCP200001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe      SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   FLT4000001 4032                   4/30/2020   5/5/2020 19:05   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   FLT4000001 4032                   4/30/2020   5/5/2020 19:05   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20003                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20002                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP20001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP80001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP30001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCAP60001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   ENCP200001                        4/30/2020   5/5/2020 18:39   2020   4   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe   SUPPO   Support   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020    0.00                              0   0   N   4/30/2020   GLAG300002                        4/30/2020   5/5/2020 13:30   2020   4   676495
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 23 of 45 PageID# 337


PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX10001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG500002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGQX0001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX50001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX40001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGQT0002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX30001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX20001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX70001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG100002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG300003                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG400002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG200002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACCRUAL 2020‐04              RENEW   CAPAR      MAINS      30IST     ACT      4/30/2020       0.00                           0                      0                              N    4/30/2020   HIP_ACR   SSC 2020‐04‐FLO         4/30/2020   5/1/2020 10:24   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACCRUAL 2020‐04              RENEW   CAPAR      MAINS      30IST     ACT      4/30/2020       0.00                           0                      0                              N    4/30/2020   HIP_ACR   SSC 2020‐04‐KEM         4/30/2020   5/1/2020 10:24   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGBEF                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGPEN                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGTAX                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGLTI                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGOCM                ALO      4/30/2020       0.00                           0                      0                                    5/1/2020                                     4/30/2020    5/1/2020 1:39   2020   4
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG400002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG300003                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX20001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG500002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG300002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX50001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX40001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGQT0002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX30001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX10001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGQX0001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG100002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAGX70001                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      4/30/2020       0.00                           0                      0                              N    4/30/2020   GLAG200002                        4/30/2020   5/5/2020 13:30   2020   4   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY       5/1/2020      24.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       ENVPM      30IST     PAY       5/1/2020      12.50                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       5/1/2020       1.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACCRUAL 2020‐04              RENEW   CAPAR      ENGNS      COMP      ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   HIP_ACR    SSC 2020‐04‐BAS         5/1/2020    5/4/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Front End Engineering Design f   RENEW   OTSV       ENGNS      COMP      ACT       5/1/2020   10282.65        PO028   0000019    1   AP045   45708548   1   2020207 00001316 BASIC SYSTN     5/1/2020   AP01059958                        3/30/2020    5/5/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   LABR       PMPLN      G&ADM     PAY       5/1/2020       1.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACCRUAL 2020‐04              RENEW   CAPAR      ENGNS      COMP      ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   HIP_ACR    SSC 2020‐04‐BAS         5/1/2020    5/4/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      ELECT     PAY       5/1/2020       1.00                           0                      0                                    5/1/2020   PRNE061441                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Front End Engineering Design f   RENEW   OTSV       ENGNS      COMP      ACT       5/1/2020   10567.00        PO028   0000019    1   AP045   45708532   1   2020208 00001316 BASIC SYSTN     5/1/2020   AP01059958                        3/30/2020    5/5/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SERVICES                         RENEW   OTSV       ENVIR      30IST     ACT       5/1/2020       1.00                           0   AP029   29824533   1   1252038 00000794 TRINITY CON     5/1/2020   AP01059957                        3/30/2020    5/5/2020 1:01   2020   5   APRAJPWINNUBS   NPO
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   SERVICE                          RENEW   OTSV       ENVIR      30IST     ACT       5/1/2020       1.00                           0   AP029   29825095   1   1596748 00000898 KIMLEY‐HON      5/1/2020   AP01059957                        3/31/2020    5/5/2020 1:01   2020   5   APRAJPWINNUBS   NPO
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       5/1/2020       1.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACCRUAL 2020‐04              RENEW   CAPAR      ENGNS      COMP      ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   HIP_ACR    SSC 2020‐04‐BAS         5/1/2020    5/4/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Front End Engineering Design f   RENEW   OTSV       ENGNS      COMP      ACT       5/1/2020    9589.70        PO028   0000019    1   AP045   45708551   1   2020207 00001316 BASIC SYSTN     5/1/2020   AP01059958                        3/30/2020    5/5/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   ACR_LEGAL Utility Construction     5/1/2020    5/1/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   ACR_LEGAL Utility Construction     5/1/2020    5/1/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   ACR_LEGAL Utility Construction     5/1/2020    5/1/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   ACR_LEGAL Utility Construction     5/1/2020    5/1/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       5/1/2020       2.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Front End Engineering Design f   RENEW   OTSV       FEAS       30IST     ACT       5/1/2020   14538.87        PO028   0000019    1   AP045   45709996   1   2020301 00001316 BASIC SYSTN     5/1/2020   AP01059958                         4/9/2020    5/5/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT       5/1/2020   12975.90        PO028   0000019    3   AP045   45709998   1   2020301 00001316 BASIC SYSTN     5/1/2020   AP01059958                         4/9/2020    5/5/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT       5/1/2020   15000.00        PO028   0000019    1   AP045   45709274   1   10150 00000988 KEMPER C N        5/1/2020   AP01059373                         4/1/2020   4/30/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       5/1/2020       1.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      36IST     PAY       5/1/2020      16.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       5/1/2020       1.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       5/1/2020      16.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       5/1/2020      24.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   CHANGE                           RENEW   OTSV       ENGNS      30IST     ACT       5/1/2020       1.00                           0   AP045   45709961   1   1164401 00000898 KIMLEY‐HON      5/1/2020   AP01059746                       12/31/2019    5/4/2020 1:01   2020   5   APRAJBMASSENG   NPO
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       5/1/2020       2.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       5/1/2020       2.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       5/1/2020      16.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGNS      30IST     PAY       5/1/2020      71.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       5/1/2020      28.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACCRUAL 2020‐04              RENEW   CAPAR      MAINS      30IST     ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   HIP_ACR    SSC 2020‐04‐FLO         5/1/2020    5/4/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACCRUAL 2020‐04              RENEW   CAPAR      MAINS      30IST     ACT       5/1/2020       0.00                           0                      0                              N     5/1/2020   HIP_ACR    SSC 2020‐04‐KEM         5/1/2020    5/4/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY       5/1/2020       4.00                           0                      0                                    5/1/2020   PREX061432                         5/1/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      30IST     ACT       5/2/2020    2392.00        PO028   0000021    1   AP045   45710388   1   1164401 00000898 KIMLEY‐HON      5/2/2020   AP01062060                        3/31/2020   5/19/2020 1:01   2020   5   APRAJBMASSENG   NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT       5/5/2020   24537.52        PO028   0000019    3   AP045   45710704   1   2020300 00001316 BASIC SYSTN     5/5/2020   AP01061109                         4/9/2020   5/13/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT       5/5/2020    5000.00        PO028   0000020    1   AP045   45710731   1   VNGHIP800001230 ALBRIGHT N       5/5/2020   AP01060330                         5/1/2020    5/7/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blank Requisition for [1   RENEW   LAND       LNDOS      30IST     ACT       5/5/2020    4200.00        PO028   0000021    1   AP045   45710717   1   1381111 00000898 ROUSE‐SIRN      5/5/2020   AP01062268                        4/24/2020   5/20/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      LAND      ACT       5/6/2020   15316.83        PO028   0000021    1   AP045   45710887   1   2020004 00001292 LESLIE A F N    5/6/2020   AP01060331                        4/21/2020    5/7/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      LAND      ACT       5/6/2020   18776.05        PO028   0000021    1   AP045   45710880   1   2020003 00001292 LESLIE A F N    5/6/2020   AP01060331                        3/21/2020    5/7/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   OSPRINT                          RENEW   OTSV       COMMS      30IST     ACT      5/11/2020       0.00                           1                      0                                   5/11/2020   EX01061002              Cosima    4/29/2020   5/13/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT      5/13/2020       0.00                           0   AP045   45711572   1   0000141 00001417 COMPTONN       5/13/2020   AP01061372                        3/31/2020   5/14/2020 1:01   2020   5   DOPON           LEG
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Blanket Requisition for [73000   RENEW   OTSV       PMQA       G&ADM     ACT      5/14/2020    1664.00        PO029   0000054    1   AP045   45711788   1   19597 00001123 GLEEDS USN       5/14/2020   AP01061882                        4/30/2020   5/18/2020 1:01   2020   5   APRAJTROSENBE   POS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       ENVPM      30IST     PAY      5/15/2020      16.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       2.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       1.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY      5/15/2020       8.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      5/15/2020      24.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       1.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   LABR       PMPLN      CPRSR     PAY      5/15/2020      16.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      CPRSR     PAY      5/15/2020       6.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      ELECT     PAY      5/15/2020       3.00                           0                      0                                   5/15/2020   PRNE063194                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       2.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY      5/15/2020       8.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      5/15/2020      18.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      5/15/2020       4.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY      5/15/2020      16.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       2.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      36IST     PAY      5/15/2020       6.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      5/15/2020       6.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       2.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      5/15/2020       6.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      5/15/2020      16.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      5/15/2020       8.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      5/15/2020      16.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      5/15/2020       2.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      5/15/2020      58.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      5/15/2020       7.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      5/15/2020      16.00                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      5/15/2020       9.50                           0                      0                                   5/15/2020   PREX063185                        5/15/2020   5/29/2020 7:52   2020   5   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SERVICE                          RENEW   OTSV       COMMS      G&ADM     ACT      5/19/2020       1.00                           0   AP045   45712202   1   2020001 00001468 SWAY CREN      5/19/2020   AP01062272                        5/19/2020   5/20/2020 1:01   2020   5   APRAJ187109     NPO
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS RCLS 05.20              RENEW   OTSV       OTHER      30IST     ACT      5/31/2020       0.00                           0                      0                            N      5/31/2020   SCS_RCLS Utility Construction     5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 SCS RCLS 05.20              RENEW   OTSV       OTHER      30IST     ACT      5/31/2020       0.00                           0                      0                            N      5/31/2020   SCS_RCLS Utility Construction     5/31/2020   6/3/2020 14:33   2020   5   735608
                                                                                                                                                        Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 24 of 45 PageID# 338


PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   GL28 SCS RCLS 05.20              RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction     5/31/2020    6/3/2020 14:33   2020   5   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   GL28 SCS RCLS 05.20              RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction     5/31/2020    6/3/2020 14:33   2020   5   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   GL28 SCS RCLS 05.20              RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction     5/31/2020    6/3/2020 14:33   2020   5   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   GL28 SCS RCLS 05.20              RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction     5/31/2020    6/3/2020 14:33   2020   5   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032                   5/31/2020    6/3/2020 16:04   2020   5   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ROU               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐SWA               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐TRI               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ALB               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐COM               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐GLE               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KEM               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                        5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   Reclass TRW000020942             RENEW   LAND       OTHER      LAND      ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063481 Utility Construction   5/31/2020   5/29/2020 14:24   2020   5   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   25   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐KEM        5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐ALB        5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐BAS        5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐FLO        5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                     5/31/2020     6/1/2020 5:48   2020   5
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.    STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                        5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS               5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station   RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM             5/31/2020    5/29/2020 2:00   2020   5   PSJOB
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 25 of 45 PageID# 339


PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐KEM   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐ALB   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐BAS   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032              5/31/2020   6/3/2020 16:04   2020   5   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ALB          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4075   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032              5/31/2020   6/3/2020 16:04   2020   5   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 26 of 45 PageID# 340


PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR   SSC 2020‐05‐KEM        5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR   SSC 2020‐05‐ALB        5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR   SSC 2020‐05‐BAS        5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   ACR_LEGAL Utility Construction   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   ACR_LEGAL Utility Construction   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   ACR_LEGAL Utility Construction   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   ACR_LEGAL Utility Construction   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   ACR_LEGAL Utility Construction   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS RCLS 05.20              RENEW   LABR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction    5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS RCLS 05.20              RENEW   LABR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction    5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS RCLS 05.20              RENEW   LABR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction    5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS RCLS 05.20              RENEW   LABR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction    5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS RCLS 05.20              RENEW   LABR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction    5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS RCLS 05.20              RENEW   LABR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   SCS_RCLS Utility Construction    5/31/2020   6/3/2020 14:33   2020   5   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020    6/1/2020 5:48   2020   5
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                       5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032                  5/31/2020   6/3/2020 16:04   2020   5   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032                  5/31/2020   6/3/2020 16:04   2020   5   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                       5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT            5/31/2020   5/29/2020 2:00   2020   5   PSJOB
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 27 of 45 PageID# 341


PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐KEM   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐ALB   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐KEM   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐ALB   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐FLO   5/31/2020    6/2/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                5/31/2020    6/1/2020 5:48   2020   5
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                   5/31/2020   6/3/2020 10:31   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ROU          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                   5/31/2020   6/3/2020 16:20   2020   5   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032              5/31/2020   6/3/2020 16:04   2020   5   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐SWA          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐TRI          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ALB          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐COM          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐GLE          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KEM          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ROU          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐HUN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐LES          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ROU          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTHR       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIN        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐SWA          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐TRI          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GEI        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐GLE        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐LES        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐SIL        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐AER        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐ALB        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐COM        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐TRI          5/31/2020   5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐MCG        5/31/2020   5/29/2020 2:00   2020   5   PSJOB
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 28 of 45 PageID# 342


PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐JAS            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐ALB              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐COM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐GLE              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KEM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐BAS              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐COM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐GLE              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KEM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐KIM              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation 202005            RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063585 ALLO‐SWA              5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐TRO            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐VIR            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KEM            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   OTSV       OTHER      30IST     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐KIM            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   FLT4000001 4032                  5/31/2020    6/3/2020 16:04   2020   5   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP80001                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20001                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP60001                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20002                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCP200001                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP20003                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   ENCAP30001                       5/31/2020    6/3/2020 16:20   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐INT            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Reclass JE 20200430          RENEW   LABR       OTHER      30IST     PAY      5/31/2020    0.00                              0   0   N   5/31/2020   0001063646 PPALLO‐POP            5/31/2020    5/29/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐KEM       5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐ALB       5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      5/31/2020    0.00                              0   0   N   5/31/2020   HIP_ACR    SSC 2020‐05‐FLO       5/31/2020     6/2/2020 2:00   2020   5   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGBEF                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGPEN                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGTAX                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGLTI                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGOCM                ALO      5/31/2020    0.00                              0   0        6/1/2020                                    5/31/2020     6/1/2020 5:48   2020   5
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300003                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQX0001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX30001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGQT0002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG400002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG500002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG300002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX40001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX10001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX70001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG200002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAG100002                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX20001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      5/31/2020    0.00                              0   0   N   5/31/2020   GLAGX50001                       5/31/2020    6/3/2020 10:31   2020   5   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   ACR_LEGAL Utility Construction    6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐BAS        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   ACR_LEGAL Utility Construction    6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   ACR_LEGAL Utility Construction    6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐BAS        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐BAS        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   ACR_LEGAL Utility Construction    6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   ACR_LEGAL Utility Construction    6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐FLO        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐FLO        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐FLO        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐KEM        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐KEM        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐KEM        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐KEM        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐KEM        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐KEM        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐ALB        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐ALB        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐ALB        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐ALB        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐ALB        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 05.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       6/1/2020    0.00                              0   0   N    6/1/2020   HIP_ACR    SSC 2020‐05‐ALB        6/1/2020     6/2/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       6/1/2020    1.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       6/1/2020    1.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       6/1/2020    1.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       6/1/2020    1.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       6/1/2020    5.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY       6/1/2020    5.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       ENVPM      30IST     PAY       6/1/2020    7.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY       6/1/2020    6.50                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      CPRSR     PAY       6/1/2020    6.50                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY       6/1/2020    7.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY       6/1/2020    5.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      ELECT     PAY       6/1/2020    9.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       6/1/2020   13.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      36IST     PAY       6/1/2020   13.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       6/1/2020   13.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       6/1/2020   16.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       6/1/2020   16.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY       6/1/2020   16.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY       6/1/2020   19.00                              0   0        6/1/2020   PREX066100                       5/29/2020   6/30/2020 14:56   2020   6   CMOORE
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 29 of 45 PageID# 343


PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY       6/1/2020      24.00                           0                      0                                   6/1/2020   PREX066100                      5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY       6/1/2020      57.00                           0                      0                                   6/1/2020   PREX066100                      5/29/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND       LAND       16IST     ACT       6/1/2020       0.00                           0   AP045   45713641   1   0000146 00001468 AQUALAWN       6/1/2020   AP01064114                      4/30/2020     6/1/2020 1:01   2020   6   DOPON           LEG
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT       6/1/2020    5000.00        PO028   0000020    1   AP045   45713631   1   VNGHIP900001230 ALBRIGHT N      6/1/2020   AP01064354                      5/22/2020     6/2/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND       LAND       16IST     ACT       6/1/2020       0.00                           0   AP045   45713639   1   0000144 00001441 HUNTON AN      6/1/2020   AP01064114                      4/22/2020     6/1/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND       LAND       16IST     ACT       6/1/2020       0.00                           0   AP045   45713642   1   0000146 00001468 AQUALAWN       6/1/2020   AP01064114                       3/1/2020     6/1/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG HIP ‐ LAND       RENEW   LAND       LAND       16IST     ACT       6/1/2020       0.00                           0   AP045   45713638   1   0000084 00000840 TROUTMAN       6/1/2020   AP01064114                      4/16/2020     6/1/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT       6/8/2020       0.00                           0   AP045   45714640   1   0000141 00001417 COMPTONN       6/8/2020   AP01065178                      4/30/2020     6/9/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND       LAND       16IST     ACT       6/8/2020       0.00                           0   AP045   45714644   1   0000146 00001468 AQUALAWN       6/8/2020   AP01065178                      4/30/2020     6/9/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Regulatory VNG HIP ‐ REG         RENEW   LAND       LAND       16IST     ACT       6/8/2020       0.00                           0   AP045   45714648   1   0000081 00000810 MCGUIREWN      6/8/2020   AP01065178                       5/8/2020     6/9/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Regulatory VNG HIP ‐ REG         RENEW   LAND       LAND       16IST     ACT       6/8/2020       0.00                           0   AP045   45714645   1   0000081 00000810 MCGUIREWN      6/8/2020   AP01065178                      2/29/2020     6/9/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Regulatory VNG HIP ‐ REG         RENEW   LAND       LAND       16IST     ACT       6/8/2020       0.00                           0   AP045   45714652   1   0000081 00000810 MCGUIREWN      6/8/2020   AP01065178                      4/30/2020     6/9/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Regulatory VNG HIP ‐ REG         RENEW   LAND       LAND       16IST     ACT       6/8/2020       0.00                           0   AP045   45714657   1   0000081 00000810 MCGUIREWN      6/8/2020   AP01065178                       5/7/2020     6/9/2020 1:01   2020   6   DOPON           LEG
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   POSTAGE                          RENEW   OTHR       MAINS      36IST     ACT       6/9/2020       0.00                           1                      0                                   6/9/2020   EX01065618             Cosima   5/21/2020    6/12/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      COMP      ACT       6/9/2020    1650.00        PO028   0000021    3   AP045   45714814   2   202060 00001432 AMERSONN        6/9/2020   AP01065319                      5/18/2020    6/10/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      COMP      ACT       6/9/2020    4050.00        PO028   0000021    1   AP045   45714814   1   202060 00001432 AMERSONN        6/9/2020   AP01065319                      5/18/2020    6/10/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       MRSEE     ACT       6/9/2020   10331.10        PO028   0000019    3   AP045   45714808   1   2020401 00001316 BASIC SYSTN    6/9/2020   AP01065978                      5/21/2020    6/15/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT       6/9/2020   11899.63        PO028   0000019    3   AP045   45714799   1   2020402 00001316 BASIC SYSTN    6/9/2020   AP01065978                      5/21/2020    6/15/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       MRSEE     ACT       6/9/2020   30968.35        PO028   0000019    3   AP045   45714809   1   2020401 00001316 BASIC SYSTN    6/9/2020   AP01065978                      5/21/2020    6/15/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020       1.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020       1.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      ELECT     PAY      6/12/2020       2.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      6/12/2020       2.50                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020       2.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020       2.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020       2.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020       2.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY      6/12/2020       4.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      6/12/2020       6.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      6/12/2020       5.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      6/12/2020       3.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      6/12/2020       6.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      6/12/2020       9.50                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      36IST     PAY      6/12/2020       9.50                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      6/12/2020      10.50                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      CPRSR     PAY      6/12/2020       7.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020      16.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      6/12/2020      16.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      6/12/2020      16.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY      6/12/2020      16.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       PMPLN      G&ADM     PAY      6/12/2020      16.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      6/12/2020      17.50                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      6/12/2020      28.50                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      6/12/2020      67.00                           0                      0                                  6/12/2020   PREX067534                      6/12/2020   6/30/2020 14:56   2020   6   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND       LAND       16IST     ACT      6/15/2020       0.00                           0   AP045   45715469   1   0000146 00001468 AQUALAWN      6/15/2020   AP01066223                      5/13/2020    6/16/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Environmental VNG HIP ‐ ENVIRO   RENEW   LAND       LAND       16IST     ACT      6/15/2020       0.00                           0   AP045   45715468   1   0000144 00001441 HUNTON AN     6/15/2020   AP01066223                      5/12/2020    6/16/2020 1:01   2020   6   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG HIP ‐ LAND       RENEW   LAND       LAND       16IST     ACT      6/15/2020       0.00                           0   AP045   45715479   1   0000084 00000840 TROUTMAN      6/15/2020   AP01066223                      5/21/2020    6/16/2020 1:01   2020   6   DOPON           LEG
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       CTGEN      CPRSR     ACT      6/19/2020    2500.00        PO028   0000019    1   AP045   45716110   1   10231 00000988 KEMPER C N      6/19/2020   AP01067711                       6/1/2020    6/24/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       CTGEN      CPRSR     ACT      6/19/2020    2500.00        PO028   0000019    1   AP045   45716110   1   10231 00000988 KEMPER C N      6/19/2020   AP01067711                       6/1/2020    6/24/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       CTGEN      CPRSR     ACT      6/19/2020    2500.00        PO028   0000019    1   AP045   45716110   1   10231 00000988 KEMPER C N      6/19/2020   AP01067711                       6/1/2020    6/24/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       CTGEN      30IST     ACT      6/19/2020    2500.00        PO028   0000019    1   AP045   45716110   1   10231 00000988 KEMPER C N      6/19/2020   AP01067711                       6/1/2020    6/24/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       CTGEN      30IST     ACT      6/19/2020    2500.00        PO028   0000019    1   AP045   45716110   1   10231 00000988 KEMPER C N      6/19/2020   AP01067711                       6/1/2020    6/24/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       CTGEN      30IST     ACT      6/19/2020    2500.00        PO028   0000019    1   AP045   45716110   1   10231 00000988 KEMPER C N      6/19/2020   AP01067711                       6/1/2020    6/24/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       REGGA      30IST     ACT      6/24/2020   15300.00        PO028   0000019    1   AP045   45716615   1   10193 00000988 KEMPER C N      6/24/2020   AP01068201                       5/1/2020    6/26/2020 1:01   2020   6   APRAJTROSENBE   POS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020       0.00                           0                      0                            N     6/30/2020   HIP_ACR    SSC 2020‐06‐KIM      6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020       0.00                           0                      0                            N     6/30/2020   HIP_ACR    SSC 2020‐06‐KIM      6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020       0.00                           0                      0                            N     6/30/2020   HIP_ACR    SSC 2020‐06‐KIM      6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG300003                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG300003                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG400002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG400002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX40001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX40001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP30001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX40001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP30001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP80001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG300003                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP80001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX20001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX10001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG400002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX20001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX10001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCP200001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG200002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCP200001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG200002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX40001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX70001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG100002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP20002                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG300003                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX70001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG100002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX50001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP20002                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGQX0001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX50001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGQT0002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG400002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGQX0001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG500002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGQT0002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP20001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG500002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX20001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX10001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAGX40001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP20001                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP20003                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   GLAG300003                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                            N     6/30/2020   ENCAP20003                      6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG       AGLTI                ALO      6/30/2020       0.00                           0                      0                                   7/1/2020                                   6/30/2020    7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAG200002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      6/30/2020       0.00                           0                      0                                   7/1/2020                                   6/30/2020    7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAGX40001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   FLT4000001 4032                 6/30/2020    7/6/2020 17:45   2020   6   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAG400002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAGX70001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAG300003                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAG100002                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   GLAGX50001                      6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020       0.00                           0                      0                             N    6/30/2020   ENCAP30001                      6/30/2020    7/6/2020 18:13   2020   6   735608
                                                                                                                                                        Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 30 of 45 PageID# 344


PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP80001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX40001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX40001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300003                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300003                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP60001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP30001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCP200001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP80001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20002                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP30001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX40001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300003                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP80001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCP200001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX40001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX40001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300003                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300003                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20002                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCP200001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP30001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20003                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP80001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 06.20           RENEW   OTSV      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS 178543 Capital VNG   6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   FLT4000001 4032               6/30/2020   7/6/2020 17:45   2020   6   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20002                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX40001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300003                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20003                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCP200001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   FLT4000001 4032               6/30/2020   7/6/2020 17:45   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG400002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 06.20           RENEW   OTSV      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS 178543 Capital VNG   6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP30001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20002                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20003                    6/30/2020   7/6/2020 18:13   2020   6   735608
                                                                                                                                                        Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 31 of 45 PageID# 345


PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP80001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP60001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   FLT4000001 4032               6/30/2020   7/6/2020 17:45   2020   6   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 06.20           RENEW   OTSV      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS 178543 Capital VNG   6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGLTI                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 06.20           RENEW   OTSV      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS 178543 Capital VNG   6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCP200001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20003                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP60001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 06.20           RENEW   LABR      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS VNG Header Impr      6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP30001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20002                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   FLT4000001 4032               6/30/2020   7/6/2020 17:45   2020   6   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP80001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX20001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX10001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP60001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 06.20           RENEW   OTSV      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS 178543 Capital VNG   6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 06.20           RENEW   OTSV      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS 178543 Capital VNG   6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCP200001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 06.20           RENEW   LABR      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS VNG Header Impr      6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG200002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGLTI      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX70001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20003                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG100002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20002                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX50001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP60001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   FLT4000001 4032               6/30/2020   7/6/2020 17:45   2020   6   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 06.20           RENEW   LABR      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS VNG Header Impr      6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQX0001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGQT0002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 06.20           RENEW   LABR      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS VNG Header Impr      6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 06.20           RENEW   LABR      OTHER      30IST     ACT      6/30/2020    0.00                              0   0   N   6/30/2020   SCS_RCLS VNG Header Impr      6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG      AGOCM                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG300002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAG500002                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG      AGBEF                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20001                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGPEN                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   ENCAP20003                    6/30/2020   7/6/2020 18:13   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      6/30/2020    0.00                              0   0   N   6/30/2020   GLAGX30001                    6/30/2020    7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGTAX                ALO      6/30/2020    0.00                              0   0        7/1/2020                                 6/30/2020   7/1/2020 11:39   2020   6
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 32 of 45 PageID# 346


PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ALB       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ALB       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ALB       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ALB       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ALB       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ALB       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   GLAGX30001                       6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   FLT4000001 4032                  6/30/2020    7/6/2020 17:45   2020   6   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   ENCAP60001                       6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   GLAG300002                       6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 06.20           RENEW   LABR       OTHER      30IST     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   SCS_RCLS VNG Header Impr         6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      6/30/2020     0.00                             0                      0                                  7/1/2020                                    6/30/2020    7/1/2020 11:39   2020   6
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ERM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ERM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      6/30/2020     0.00                             0                      0                                  7/1/2020                                    6/30/2020    7/1/2020 11:39   2020   6
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   GLAG300002                       6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   GLAG300002                       6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   GLAGX30001                       6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   ENCAP60001                       6/30/2020    7/6/2020 18:13   2020   6   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      6/30/2020     0.00                             0                      0                            N    6/30/2020   GLAG300002                       6/30/2020     7/6/2020 1:57   2020   6   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ERM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ERM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐FLO       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐FLO       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐FLO       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐FLO       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐FLO       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐FLO       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   ACR_LEGAL Utility Construction   6/30/2020    6/30/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐ROU       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   ACR_LEGAL Utility Construction   6/30/2020    6/30/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   ACR_LEGAL Utility Construction   6/30/2020    6/30/2020 2:00   2020   6   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐BAS       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   ACR_LEGAL Utility Construction   6/30/2020    6/30/2020 2:00   2020   6   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐BAS       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐KIM       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   HIP_ACR    SSC 2020‐06‐BAS       6/30/2020     7/1/2020 2:00   2020   6   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT      6/30/2020     0.00                             0                      0                            N    6/30/2020   ACR_LEGAL Utility Construction   6/30/2020    6/30/2020 2:00   2020   6   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      6/30/2020                                      0                      0                                 6/30/2020   PREX067534                       6/30/2020    6/30/2020 2:00   2020   6   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT      6/30/2020                                                                                  MANAGEMN     6/30/2020   AP01064354                       6/30/2020    6/30/2020 2:00   2020   6   APRAJTROSENBE POS
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT      6/30/2020                                                                                  BLUESHIFTN   6/30/2020   AP01064354                       6/30/2020    6/30/2020 2:00   2020   6   APRAJTROSENBE POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way_Blanket Requisition for    RENEW   OTSV       ENVIR      30IST     ACT       7/1/2020 43750.50          PO028   0000021    1 AP045     45717269   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01068894                       6/15/2020     7/1/2020 1:01   2020   7   APRAJTROSENBE POS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐BAS        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐BAS        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐BAS        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ROU        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐FLO        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐FLO        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐FLO        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐FLO        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐FLO        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐FLO        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ERM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ERM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ERM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ERM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ALB        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ALB        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ALB        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ALB        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ALB        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐ALB        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 06.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   HIP_ACR    SSC 2020‐06‐KIM        7/1/2020     7/1/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   SERVICE                          RENEW   OTSV       ENGNS      COMP      ACT       7/1/2020     0.00                             0   AP045   45717192   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01069117                       5/31/2020     7/2/2020 1:01   2020   7   APRAJ187109     NPO
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   SERVICE                          RENEW   OTSV       ENGNS      COMP      ACT       7/1/2020     0.00                             0   AP045   45717192   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01069117                       5/31/2020     7/2/2020 1:01   2020   7   APRAJ187109     NPO
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   SERVICE                          RENEW   OTSV       ENGNS      COMP      ACT       7/1/2020     0.00                             0   AP045   45717192   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01069117                       5/31/2020     7/2/2020 1:01   2020   7   APRAJ187109     NPO
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   SERVICE                          RENEW   OTSV       ENGNS      30IST     ACT       7/1/2020     0.00                             0   AP045   45717192   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01069117                       5/31/2020     7/2/2020 1:01   2020   7   APRAJ187109     NPO
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   SERVICE                          RENEW   OTSV       ENGNS      30IST     ACT       7/1/2020     0.00                             0   AP045   45717192   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01069117                       5/31/2020     7/2/2020 1:01   2020   7   APRAJ187109     NPO
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SERVICE                          RENEW   OTSV       ENGNS      30IST     ACT       7/1/2020     1.00                             0   AP045   45717192   1   1164401 00000898 KIMLEY‐HON    7/1/2020   AP01069117                       5/31/2020     7/2/2020 1:01   2020   7   APRAJ187109     NPO
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   ACR_LEGAL Utility Construction    7/1/2020    6/30/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   ACR_LEGAL Utility Construction    7/1/2020    6/30/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   ACR_LEGAL Utility Construction    7/1/2020    6/30/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   ACR_LEGAL Utility Construction    7/1/2020    6/30/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LAND       16IST     ACT       7/1/2020     0.00                             0                      0                             N    7/1/2020   ACR_LEGAL Utility Construction    7/1/2020    6/30/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Top Side Entry                   RENEW   LABR       ENGIN      CPRSR     PAY       7/1/2020     2.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY       7/1/2020     1.50                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       7/1/2020     1.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       7/1/2020     1.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       7/1/2020     1.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       7/1/2020     1.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      CPRSR     PAY       7/1/2020     2.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       7/1/2020     4.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY       7/1/2020     5.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       7/1/2020     7.50                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       7/1/2020     7.50                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      36IST     PAY       7/1/2020     7.50                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       CTHPR      CTHPR     PAY       7/1/2020     8.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY       7/1/2020     6.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY       7/1/2020     9.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY       7/1/2020    16.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY       7/1/2020    20.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       7/1/2020    24.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       7/1/2020    24.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY       7/1/2020    56.00                             0                      0                                  7/1/2020   PREX070928                       6/26/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      COMP      ACT       7/2/2020   833.33          PO028   0000020    1   AP045   45717645   1   VNGHIP100001230 ALBRIGHT N     7/2/2020   AP01069696                       6/25/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      COMP      ACT       7/2/2020   833.33          PO028   0000020    1   AP045   45717645   1   VNGHIP100001230 ALBRIGHT N     7/2/2020   AP01069696                       6/25/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 33 of 45 PageID# 347


PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      COMP      ACT       7/2/2020   833.33          PO028   0000020    1   AP045   45717645   1   VNGHIP100001230 ALBRIGHT N       7/2/2020   AP01069696           6/25/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      30IST     ACT       7/2/2020   833.33          PO028   0000020    1   AP045   45717645   1   VNGHIP100001230 ALBRIGHT N       7/2/2020   AP01069696           6/25/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      30IST     ACT       7/2/2020   833.34          PO028   0000020    1   AP045   45717645   1   VNGHIP100001230 ALBRIGHT N       7/2/2020   AP01069696           6/25/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT       7/2/2020   833.34          PO028   0000020    1   AP045   45717645   1   VNGHIP100001230 ALBRIGHT N       7/2/2020   AP01069696           6/25/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   3‐WAY‐BLANKET REQUISITION FOR    RENEW   OTSV       PMQA       CMCNG     ACT       7/2/2020 5365.53           PO028   0000021    1   AP045   45717636   1   2020005 00001292 LESLIE A F N    7/2/2020   AP01069696           5/21/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   OTSV       PMQA       30IST     ACT       7/2/2020 5365.53           PO028   0000021    1   AP045   45717636   1   2020005 00001292 LESLIE A F N    7/2/2020   AP01069696           5/21/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket Requisition for    RENEW   OTSV       PMQA       30IST     ACT       7/2/2020 5365.54           PO028   0000021    1   AP045   45717636   1   2020005 00001292 LESLIE A F N    7/2/2020   AP01069696           5/21/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   3‐WAY‐BLANKET REQUISITION FOR    RENEW   OTSV       PMQA       CMCNG     ACT       7/2/2020 5421.46           PO028   0000021    1   AP045   45717633   1   2020006 00001292 LESLIE A F N    7/2/2020   AP01069696           6/21/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   OTSV       PMQA       30IST     ACT       7/2/2020 5421.47           PO028   0000021    1   AP045   45717633   1   2020006 00001292 LESLIE A F N    7/2/2020   AP01069696           6/21/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket Requisition for    RENEW   OTSV       PMQA       30IST     ACT       7/2/2020 5421.47           PO028   0000021    1   AP045   45717633   1   2020006 00001292 LESLIE A F N    7/2/2020   AP01069696           6/21/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT       7/2/2020 17994.50          PO028   0000019    3   AP045   45717628   1   2020500 00001316 BASIC SYSTN     7/2/2020   AP01069862           6/18/2020     7/9/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT       7/2/2020 42428.30          PO028   0000019    3   AP045   45717635   1   2020500 00001316 BASIC SYSTN     7/2/2020   AP01069862           6/22/2020     7/9/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   OTSV       OTHER      30IST     ACT       7/3/2020 1239.37           PO028   0000021    1   AP045   45717846   1   3209    00001032 ERM‐SOUTN       7/3/2020   AP01069697           4/30/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      LAND      ACT       7/3/2020 1239.38           PO028   0000021    1   AP045   45717846   1   3209    00001032 ERM‐SOUTN       7/3/2020   AP01069697           4/30/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   OTSV       OTHER      30IST     ACT       7/3/2020 4923.75           PO028   0000021    1   AP045   45717827   1   3225    00001032 ERM‐SOUTN       7/3/2020   AP01069697           5/31/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      30IST     ACT       7/3/2020 4923.75           PO028   0000021    1   AP045   45717827   1   3225    00001032 ERM‐SOUTN       7/3/2020   AP01069697           5/31/2020     7/8/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG HIP ‐ LAND       RENEW   LAND       LAND       16IST     ACT       7/8/2020     0.00                             0   AP045   45718203   1   0000084 00000840 TROUTMAN        7/8/2020   AP01070016           6/25/2020    7/10/2020 1:01   2020   7   DOPON           LEG
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Regulatory VNG HIP ‐ REG         RENEW   LAND       LAND       16IST     ACT       7/8/2020     0.00                             0   AP045   45718190   1   0000081 00000810 MCGUIREW   N    7/8/2020   AP01069866           6/18/2020     7/9/2020 1:01   2020   7   DOPON           LEG
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP Compressor Stations, Trans   RENEW   OTSV       ENGNS      MRSEE     ACT       7/9/2020 15105.80          PO028   0000019    3   AP045   45718325   1   2020500 00001316 BASIC SYSTN     7/9/2020   AP01070187           6/18/2020    7/13/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   3‐WAY‐BLANKET REQUISITION FOR    RENEW   LAND       LNDOS      G&ADM     ACT      7/10/2020 1239.37           PO028   0000021    1   AP045   45718451   1   3209    00001475 ERM AND N      7/10/2020   AP01072383           4/30/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      G&ADM     ACT      7/10/2020 1239.38           PO028   0000021    1   AP045   45718451   1   3209    00001475 ERM AND N      7/10/2020   AP01072383           4/30/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   3‐WAY‐BLANKET REQUISITION FOR    RENEW   LAND       LNDOS      G&ADM     ACT      7/10/2020 4923.75           PO028   0000021    1   AP045   45718466   1   3225    00001475 ERM AND N      7/10/2020   AP01072383           5/31/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      G&ADM     ACT      7/10/2020 4923.75           PO028   0000021    1   AP045   45718466   1   3225    00001475 ERM AND N      7/10/2020   AP01072383           5/31/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   LABR       ENGIN      36IST     PAY      7/10/2020     4.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Top Side Entry                   RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020     1.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Top Side Entry                   RENEW   LABR       ENGIN      CPRSR     PAY      7/10/2020    12.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Top Side Entry                   RENEW   LABR       ENGIN      ELECT     PAY      7/10/2020     3.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      7/10/2020     2.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      7/10/2020     1.50                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020     1.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020     1.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020     1.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020     1.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020     1.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY      7/10/2020     3.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY      7/10/2020     3.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      7/10/2020     4.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       ENGIN      36IST     PAY      7/10/2020     4.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      7/10/2020     4.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   LABR       ENGIN      CPRSR     PAY      7/10/2020     3.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      7/10/2020     4.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      7/10/2020     4.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      7/10/2020     9.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      7/10/2020    12.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      7/10/2020    16.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      7/10/2020    16.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY      7/10/2020    16.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY      7/10/2020    22.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/10/2020    28.00                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      7/10/2020    47.50                             0                      0                                   7/10/2020   PREX071665           7/10/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   MILEAGE                          RENEW   CAPAR      OTHER      36IST     ACT      7/14/2020     0.00                             2                      0                                   7/14/2020   EX01070760   Kiefhab 6/21/2020    7/16/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   3‐Way‐Blank Requisition for [1   RENEW   OTSV       MAINS      30IST     ACT      7/15/2020 6300.00           PO028   0000021    1   AP045   45719015   1   1381112 00000898 ROUSE‐SIRN     7/15/2020   AP01071166           6/25/2020    7/17/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT      7/20/2020     0.00                             0   AP045   45719405   1   0000141 00001417 COMPTONN       7/20/2020   AP01071583           5/31/2020    7/21/2020 1:01   2020   7   DOPON           LEG
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       COMMS      G&ADM     ACT      7/22/2020 2500.00           PO028   0000019    1   AP045   45719619   1   10266 00000988 KEMPER C N       7/22/2020   AP01072385            7/1/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       COMMS      G&ADM     ACT      7/22/2020 2500.00           PO028   0000019    1   AP045   45719619   1   10266 00000988 KEMPER C N       7/22/2020   AP01072385            7/1/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       COMMS      G&ADM     ACT      7/22/2020 2500.00           PO028   0000019    1   AP045   45719619   1   10266 00000988 KEMPER C N       7/22/2020   AP01072385            7/1/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       COMMS      G&ADM     ACT      7/22/2020 2500.00           PO028   0000019    1   AP045   45719619   1   10266 00000988 KEMPER C N       7/22/2020   AP01072385            7/1/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET FOR [$120,000.00   RENEW   OTSV       COMMS      G&ADM     ACT      7/22/2020 2500.00           PO028   0000019    1   AP045   45719619   1   10266 00000988 KEMPER C N       7/22/2020   AP01072385            7/1/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket for [$120,000.00   RENEW   OTSV       COMMS      G&ADM     ACT      7/22/2020 2500.00           PO028   0000019    1   AP045   45719619   1   10266 00000988 KEMPER C N       7/22/2020   AP01072385            7/1/2020    7/24/2020 1:01   2020   7   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LABR       MAINS      30IST     PAY      7/24/2020     4.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY      7/24/2020     2.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      7/24/2020     2.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      7/24/2020     4.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/24/2020     2.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/24/2020     3.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/24/2020     3.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      7/24/2020     8.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      7/24/2020    12.50                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      7/24/2020    12.50                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      7/24/2020     6.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      7/24/2020    12.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      24IST     PAY      7/24/2020    16.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY      7/24/2020    16.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY      7/24/2020    16.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY      7/24/2020    28.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      7/24/2020    29.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGNS      30IST     PAY      7/24/2020    71.00                             0                      0                                   7/24/2020   PREX074244           7/24/2020   7/31/2020 14:22   2020   7   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP80001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP60001           7/31/2020    8/5/2020 16:35   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   ENCAP30001           7/31/2020    8/5/2020 16:30   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020     0.00                             0                      0                              N    7/31/2020   GLAGQX0001           7/31/2020    8/6/2020 10:51   2020   7   676495
                                                                                                                                                       Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 34 of 45 PageID# 348


PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQX0001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQX0001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQX0001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300003   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG300002   7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX40001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX20001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX10001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX70001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX50001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001   7/31/2020   8/6/2020 10:51   2020   7   676495
                                                                                                                                                        Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 35 of 45 PageID# 349


PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGX30001                      7/31/2020   8/6/2020 10:51   2020   7   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG500002                      7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20002                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCP200001                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20001                      7/31/2020   8/5/2020 16:30   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   ENCAP20003                      7/31/2020   8/5/2020 16:35   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   GL28 JE SCS_RCLS 07.20           RENEW   OTSV      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 07.20           RENEW   LABR      OTHER      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   SCS_RCLS Utility Construction   7/31/2020    8/6/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG          7/31/2020    8/3/2020 2:00   2020   7   PSJOB
                                                                                                                                                        Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 36 of 45 PageID# 350


PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTHR      MAINS      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      MAINS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENVPM      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      LEGAL      STRUC     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      PMPLN      36IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      COMMS      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐ALB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LABR      ENGIN      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐LAB   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐AQU   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐COM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐HUN   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV      REGGA      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐KEM   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND      LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO   7/31/2020   8/3/2020 2:00   2020   7   PSJOB
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 37 of 45 PageID# 351


PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐TRO           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200630 R   RENEW   OTSV       FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐BAS           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200630 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       ENVIR      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐KIM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐BAS           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐BAS           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐COM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐TRO           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐TRO           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐TRO           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐TRO           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       ENVIR      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐KIM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐COM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐COM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐COM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       ENVIR      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐KIM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐BAS           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       ENVIR      30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐KIM           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200731 R   RENEW   LAND       LAND       16IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐MCG           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200731 R   RENEW   OTSV       FEAS       30IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   0001074769 2020‐07‐BAS           7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ALB       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ALB       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ALB       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ALB       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ALB       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ALB       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐FLO       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐FLO       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ERM       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐ERM       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐MAS       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐MAS       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   HIP_ACR    SSC 2020‐07‐MAS       7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4075                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   FLT4000001 4032                  7/31/2020   8/5/2020 16:25   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG400002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAGQT0002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG200002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT      7/31/2020    0.00                              0   0   N   7/31/2020   ACR_LEGAL Utility Construction   7/31/2020    8/3/2020 2:00   2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4075   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020    0.00                              0   0   N   7/31/2020   GLAG100002                       7/31/2020   8/5/2020 18:31   2020   7   735608
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 38 of 45 PageID# 352


PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      7/31/2020      0.00                            0                      0                              N    7/31/2020   GLAG100002                       7/31/2020    8/5/2020 18:31   2020   7   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                                                                                  N    7/31/2020   0001074768 2020‐06‐HUN           7/31/2020    7/31/2020 0:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                              N    7/31/2020   0001074768 2020‐06‐HUN           7/31/2020    7/31/2020 0:00   2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Top Side Entry                   RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                           N       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                           N       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                           N       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                           N       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                           N       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                           N       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                    MANAGEMN       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                    MANAGEMN       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                    MANAGEMN       7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      7/31/2020      0.00                            0                      0                                    8/3/2020                                    7/31/2020    8/3/2020 13:43   2020   7
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LAND       LAND       16IST     ACT      7/31/2020      0.00                            0                      0                               N   7/31/2020   0001074768 2020‐06‐MCG           7/31/2020        7/31/2020    2020   7   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   CHANGE                           RENEW   OTSV       MAINS      30IST     ACT       8/1/2020      1.00                            0   AP045   45720070   1   1164401 00000898 KIMLEY‐HON      8/1/2020   AP01075110                       6/30/2020     8/4/2020 1:01   2020   8   APRAJ187109     NPO
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ERM        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ERM        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐FLO        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐FLO        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ALB        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ALB        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ALB        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ALB        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ALB        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐ALB        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐MAS        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐MAS        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP_ACR 07.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   HIP_ACR    SSC 2020‐07‐MAS        8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   CAPAR      LGFEE      24IST     ACT       8/1/2020      0.00                            0                      0                               N    8/1/2020   ACR_LEGAL Utility Construction    8/1/2020     8/3/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      COMP      ACT       8/6/2020    833.33         PO028   0000020    1   AP045   45721719   1   VNGHIP100001230 ALBRIGHT N       8/6/2020   AP01077661                       7/22/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      COMP      ACT       8/6/2020    833.33         PO028   0000020    1   AP045   45721719   1   VNGHIP100001230 ALBRIGHT N       8/6/2020   AP01077661                       7/22/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      COMP      ACT       8/6/2020    833.33         PO028   0000020    1   AP045   45721719   1   VNGHIP100001230 ALBRIGHT N       8/6/2020   AP01077661                       7/22/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      30IST     ACT       8/6/2020    833.33         PO028   0000020    1   AP045   45721719   1   VNGHIP100001230 ALBRIGHT N       8/6/2020   AP01077661                       7/22/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY BLANKET REQUISITION FOR    RENEW   OTSV       COMMS      30IST     ACT       8/6/2020    833.33         PO028   0000020    1   AP045   45721719   1   VNGHIP100001230 ALBRIGHT N       8/6/2020   AP01077661                       7/22/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket Requisition for    RENEW   OTSV       COMMS      30IST     ACT       8/6/2020    833.35         PO028   0000020    1   AP045   45721719   1   VNGHIP100001230 ALBRIGHT N       8/6/2020   AP01077661                       7/22/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      30IST     ACT       8/6/2020     75.00         PO028   0000021    1   AP045   45721730   1   3244    00001475 ERM AND N       8/6/2020   AP01076348                       6/30/2020    8/13/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   LAND       LNDOS      30IST     ACT       8/6/2020   5199.37         PO028   0000021    1   AP045   45721725   1   3240    00001475 ERM AND N       8/6/2020   AP01078388                       6/30/2020    8/26/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      30IST     ACT       8/6/2020   5199.38         PO028   0000021    1   AP045   45721725   1   3240    00001475 ERM AND N       8/6/2020   AP01078388                       6/30/2020    8/26/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      30IST     ACT       8/7/2020     78.75         PO028   0000021    1   AP045   45721857   1   3243    00001475 ERM AND N       8/7/2020   AP01076349                       6/30/2020    8/13/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      LAND      ACT       8/7/2020   7132.66         PO028   0000021    1   AP045   45721856   1   2020007 00001292 LESLIE A F N    8/7/2020   AP01076501                       7/21/2020    8/14/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   LAND       LNDOS      LAND      ACT       8/7/2020   7132.67         PO028   0000021    1   AP045   45721856   1   2020007 00001292 LESLIE A F N    8/7/2020   AP01076501                       7/21/2020    8/14/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY       8/7/2020      4.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       8/7/2020      2.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY       8/7/2020      5.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       8/7/2020     16.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY       8/7/2020     74.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       8/7/2020      3.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       8/7/2020     16.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       8/7/2020      2.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY       8/7/2020      8.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY       8/7/2020     24.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY       8/7/2020     46.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   LABR       ENGIN      ELECT     PAY       8/7/2020      1.00                            0                      0                                    8/7/2020   PREX077260                        8/7/2020   8/31/2020 14:31   2020   8   CMOORE
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 39 of 45 PageID# 353


PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way Blanket requisition for    RENEW   OTSV       ENGNS      30IST     ACT      8/12/2020   72500.00        PO028   0000021    1   AP045   45722354   1   0000596 00001380 MASER CON     8/12/2020   AP01077663                       7/23/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT      8/12/2020       0.00                           0   AP045   45722363   1   0000141 00001417 COMPTONN      8/12/2020   AP01076351                       6/30/2020    8/13/2020 1:01   2020   8   DOPON           LEG
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SERVICE                          RENEW   OTSV       COMMS      30IST     ACT      8/12/2020       1.00                           0   AP045   45722314   1   BLU002 000014784BLUESHIFTN     8/12/2020   AP01076671                        8/5/2020    8/17/2020 1:01   2020   8   APRAJGFAATZ     NPO
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      30IST     ACT      8/13/2020     375.00        PO028   0000021    2   AP045   45722544   2   202093 00001432 AMERSONN       8/13/2020   AP01077664                        8/4/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   3‐Way‐Blanket Requisition for    RENEW   OTSV       ENGNS      COMP      ACT      8/13/2020     600.00        PO028   0000021    1   AP045   45722544   1   202093 00001432 AMERSONN       8/13/2020   AP01077664                        8/4/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      OTHER     ACT      8/14/2020      75.00        PO028   0000021    1   AP045   45722661   1   3262    00001032 ERM‐SOUTN     8/14/2020   AP01076904                       7/31/2020    8/18/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      OTHER     ACT      8/14/2020    1771.25        PO028   0000021    1   AP045   45722659   1   3261    00001475 ERM AND N     8/14/2020   AP01077665                       7/31/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Blanket Requisition for [73000   RENEW   OTSV       PMQA       G&ADM     ACT      8/18/2020     704.00        PO029   0000054    1   AP045   45722985   1   19599 00001123 GLEEDS USN      8/18/2020   AP01077666                       6/30/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Blanket Requisition for [73000   RENEW   OTSV       PMQA       G&ADM     ACT      8/18/2020    1024.00        PO029   0000054    1   AP045   45722987   1   195910 00001123 GLEEDS USN     8/18/2020   AP01077666                       7/31/2020    8/21/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT      8/19/2020   11699.25        PO028   0000019    3   AP045   45723172   1   2020600 00001316 BASIC SYSTN   8/19/2020   AP01077902                       7/28/2020    8/24/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT      8/19/2020   25437.00        PO028   0000019    3   AP045   45723164   1   2020601 00001316 BASIC SYSTN   8/19/2020   AP01077902                       7/28/2020    8/24/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Compressor Stations, Trans   RENEW   OTSV       FEAS       30IST     ACT      8/21/2020   68913.00        PO028   0000019    3   AP045   45723525   1   2020601 00001316 BASIC SYSTN   8/21/2020   AP01078676                       7/28/2020    8/27/2020 1:01   2020   8   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   LABR       ENGIN      36IST     PAY      8/21/2020      19.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      8/21/2020       1.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      8/21/2020       2.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       MAINS      30IST     PAY      8/21/2020      10.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      8/21/2020       4.50                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      8/21/2020      19.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      8/21/2020      16.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      8/21/2020      21.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      8/21/2020      53.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      8/21/2020       1.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY      8/21/2020       6.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENVPM      30IST     PAY      8/21/2020       5.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      8/21/2020      16.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   LABR       PMPLN      36IST     PAY      8/21/2020      16.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      8/21/2020       1.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       ENVPM      30IST     PAY      8/21/2020      11.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      CPRSR     PAY      8/21/2020      16.00                           0                      0                                  8/21/2020   PREX078795                       8/21/2020   8/31/2020 14:31   2020   8   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 JE SCS_RCLS 08.20           RENEW   LABR       OTHER      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   SCS_RCLS Utility Construction    8/31/2020     9/4/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KEM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KEM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KEM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KEM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KEM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KEM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KIM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KIM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KIM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KIM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐ERM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐BAS       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐TRI       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐TRI       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KIM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐FLO       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐FLO       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐ERM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐TRI       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐KIM       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐BAS       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐BAS       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       COMMS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BLU             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       FEAS       30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       COMMS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BLU             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       FEAS       30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       COMMS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BLU             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       FEAS       30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       COMMS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BLU             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       PMQA       G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐GLE             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐COM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       PMQA       G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐GLE             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       ENGNS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐MAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       ENGNS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐MAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       ENGNS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐MAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       ENGNS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐MAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       MAINS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐KIM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       MAINS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐KIM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       MAINS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐KIM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   HIP Allocation JE ‐ 20200831     RENEW   OTSV       MAINS      30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐KIM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       PMQA       G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐GLE             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       PMQA       G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐GLE             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   HIP Allocation JE ‐ 20200831     RENEW   OTSV       PMQA       G&ADM     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐GLE             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐COM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐COM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐COM             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       FEAS       30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       FEAS       30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   HIP Allocation JE ‐ 20200831     RENEW   OTSV       FEAS       30IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   HIP_RCLS 2020‐07‐BAS             8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   ACR_LEGAL Utility Construction   8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                           N      8/31/2020   ACR_LEGAL Utility Construction   8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                    MCGUIREW
                                                                                                                                                                                                                                                                                            N      8/31/2020   HIP_ACR                          8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      LGFEE      G&ADM     ACT      8/31/2020       0.00                           0                      0                    MCGUIREW
                                                                                                                                                                                                                                                                                            N      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Top Side Entry                   RENEW   CAPAR      LGFEE      G&ADM     ACT      8/31/2020       0.00                           0                      0                    MCGUIREW
                                                                                                                                                                                                                                                                                            N      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   OTSV       LGFEE      24IST     ACT      8/31/2020       0.00                           0                      0                    MANAGEMN      8/31/2020   HIP_ACR                          8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      LGFEE      G&ADM     ACT      8/31/2020       0.00                           0                      0                    MANAGEMN      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Top Side Entry                   RENEW   CAPAR      LGFEE      G&ADM     ACT      8/31/2020       0.00                           0                      0                    MANAGEMN      8/31/2020   HIP_ACR    SSC 2020‐08‐GUL       8/31/2020     9/1/2020 2:00   2020   8   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP80001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP60001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP60001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP60001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP60001                       8/31/2020    9/3/2020 18:07   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      8/31/2020       0.00                           0                      0                           N      8/31/2020   ENCAP60001                       8/31/2020    9/3/2020 18:07   2020   8   735608
                                                                                                                                                       Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 40 of 45 PageID# 354


PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South   RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP60001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1350 GIS and Asset Data South   RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP60001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1355 Land Services              RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP30001   8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step   RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQX0001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2      RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300003   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2    RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG300002   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX40001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX20001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX10001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGLTI      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX70001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX50001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down       RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001   8/31/2020   9/3/2020 14:01   2020   8   735608
                                                                                                                                                        Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 41 of 45 PageID# 355


PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG      AGSAL      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGX30001        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG      AGSBN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG500002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20002        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20001        8/31/2020   9/3/2020 18:07   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCP200001        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE      ENGNS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   ENCAP20003        8/31/2020   9/3/2020 18:11   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4075   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4075   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4075   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4075   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4075   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4075   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR      TRANS      ALOH      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   FLT4000001 4032   8/31/2020   9/3/2020 17:56   2020   8   KMOSS
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG      AGSUP      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG400002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG      AGSOC      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAGQT0002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG      AGSPN      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG200002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG      AGSPT      OVHD      ALO      8/31/2020    0.00                              0   0   N   8/31/2020   GLAG100002        8/31/2020   9/3/2020 14:01   2020   8   735608
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGLTI                ALO      8/31/2020    0.00                              0   0        9/1/2020                     8/31/2020   9/1/2020 13:08   2020   8
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGPEN                ALO      8/31/2020    0.00                              0   0        9/1/2020                     8/31/2020   9/1/2020 13:08   2020   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG      AGLTI                ALO      8/31/2020    0.00                              0   0        9/1/2020                     8/31/2020   9/1/2020 13:08   2020   8
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG      AGTAX                ALO      8/31/2020    0.00                              0   0        9/1/2020                     8/31/2020   9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG      AGLTI                ALO      8/31/2020    0.00                              0   0        9/1/2020                     8/31/2020   9/1/2020 13:08   2020   8
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 42 of 45 PageID# 356


PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      8/31/2020     0.00                             0                      0                                    9/1/2020                                    8/31/2020    9/1/2020 13:08   2020   8
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐GUL        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐GUL        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐GUL        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐BAS        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   SVP and Deputy General Counsel   RENEW   OTSV       LGFEE      24IST     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   ACR_LEGAL Utility Construction    9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐BAS        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KIM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐TRI        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐ERM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐FLO        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐FLO        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KIM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐TRI        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐TRI        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐BAS        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐ERM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KEM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KEM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KEM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KEM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KEM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KEM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KIM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KIM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KIM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 08.20                    RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐KIM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   3‐WAY‐BLANKET REQUISITION FOR    RENEW   LAND       LNDOS      LAND      ACT       9/1/2020 6800.00           PO028   0000021    1   AP045   45724486   1   2020008 00001292 LESLIE A F N    9/1/2020   AP01080396                       8/21/2020    9/10/2020 1:01   2020   9   APRAJTROSENBE   POS
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   3‐Way‐Blanket Requisition for    RENEW   LAND       LNDOS      LAND      ACT       9/1/2020 6800.00           PO028   0000021    1   AP045   45724486   1   2020008 00001292 LESLIE A F N    9/1/2020   AP01080396                       8/21/2020    9/10/2020 1:01   2020   9   APRAJTROSENBE   POS
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   OTSV       LGFEE      24IST     ACT       9/1/2020     0.00                             0                      0                    AQUALAWN        9/1/2020   ACR_LEGAL                         9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   OTSV       LGFEE      24IST     ACT       9/1/2020     0.00                             0                      0                    HUNTON AN       9/1/2020   ACR_LEGAL                         9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐TRI        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐TRI        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐TRI        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐ERM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT       9/1/2020     0.00                             0                      0                               N    9/1/2020   HIP_ACR    SSC 2020‐08‐ERM        9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   OTSV       LGFEE      24IST     ACT       9/1/2020     0.00                             0                      0                    TROUTMAN        9/1/2020   ACR_LEGAL                         9/1/2020     9/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   3‐Way_Blanket Requisition for    RENEW   OTSV       ENVIR      30IST     ACT       9/2/2020 18000.00          PO028   0000021    1   AP045   45724774   1   1164401 00000898 KIMLEY‐HON      9/2/2020   AP01079787                       8/25/2020     9/3/2020 1:01   2020   9   APRAJTROSENBE   POS
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       9/4/2020    10.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CPRSR     PAY       9/4/2020    23.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       9/4/2020     0.50                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       9/4/2020     8.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY       9/4/2020    13.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      36IST     PAY       9/4/2020     0.50                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY       9/4/2020    16.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       XPAYR      11315     PAY       9/4/2020     9.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY       9/4/2020     1.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY       9/4/2020     2.00                             0                      0                                    9/4/2020   PREX082376                        9/4/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Real Estate VNG Hampton Roads    RENEW   OTSV       LGFEE      24IST     ACT       9/9/2020     0.00                             0   AP045   45726224   1   0000141 00001417 COMPTONN        9/9/2020   AP01080401                       7/31/2020    9/10/2020 1:01   2020   9   DOPON           LEG
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      9/18/2020    12.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   LABR       PMPLN      G&ADM     PAY      9/18/2020     1.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   LABR       ENGIN      CMPDR     PAY      9/18/2020    16.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      9/18/2020    32.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      9/18/2020     2.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       ENGIN      30IST     PAY      9/18/2020    11.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      36IST     PAY      9/18/2020    36.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       XPAYR      11315     PAY      9/18/2020     2.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   LABR       PMPLN      G&ADM     PAY      9/18/2020     2.00                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   LABR       LEGAL      STRUC     PAY      9/18/2020     2.50                             0                      0                                   9/18/2020   PREX082869                       9/18/2020   9/30/2020 13:11   2020   9   CMOORE
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020     0.00                             0                      0                              N    9/30/2020   HIP_ACR    SSC 2020‐09‐GUL       9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020     0.00                             0                      0                              N    9/30/2020   HIP_ACR    SSC 2020‐09‐GUL       9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020     0.00                             0                      0                              N    9/30/2020   HIP_ACR    SSC 2020‐09‐FLO       9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020     0.00                             0                      0                              N    9/30/2020   HIP_ACR    SSC 2020‐09‐FLO       9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   FLT4000001 4032                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCAP20001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCAP60001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCAP20003                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCP200001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCAP80001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCAP30001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   ENCAP20002                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   GLAG200002                       9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   GLAGX40001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   GLAGX50001                       9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020     0.00                             0                      0                              N    9/30/2020   GLAGX10001                       9/30/2020   10/6/2020 11:03   2020   9   676495
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 43 of 45 PageID# 357


PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   Reclass TRW000021800 ‐ Stewart   RENEW   LAND       OTHER      LAND      ACT      9/30/2020    0.00                              0   0   N   9/30/2020   0001083744 Utility Construction   9/30/2020    9/30/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐KEM        9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4075                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP60001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20003                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCP200001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP80001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20002                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4032                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4075                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4032                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP60001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20003                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCP200001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP80001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20002                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGBEF                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGPEN                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGTAX                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGLTI                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05                                    RENEW   OHAG       AGOCM                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR   SSC 2020‐09‐KEM         9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   25   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR   SSC 2020‐09‐KEM         9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGBEF                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGPEN                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGTAX                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGLTI                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27                                    RENEW   OHAG       AGOCM                ALO      9/30/2020    0.00                              0   0       10/1/2020                                     9/30/2020   10/1/2020 10:36   2020   9
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4024   100120   Utility Constr178543   HIP‐Transco Interconnet C.S.     STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR   SSC 2020‐09‐KEM         9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR   SSC 2020‐09‐KEM         9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                        9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                        9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                        9/30/2020   10/6/2020 11:03   2020   9   676495
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 44 of 45 PageID# 358


PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐KEM   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS_RCLS 09.20              RENEW   LABR       OTHER      30IST     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   SCS_RCLS VNG Header Improv   9/30/2020   10/5/2020 12:42   2020   9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS_RCLS 09.20              RENEW   LABR       OTHER      30IST     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   SCS_RCLS VNG Header Improv   9/30/2020   10/5/2020 12:42   2020   9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS_RCLS 09.20              RENEW   LABR       OTHER      30IST     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   SCS_RCLS VNG Header Improv   9/30/2020   10/5/2020 12:42   2020   9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS_RCLS 09.20              RENEW   LABR       OTHER      30IST     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   SCS_RCLS VNG Header Improv   9/30/2020   10/5/2020 12:42   2020   9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS_RCLS 09.20              RENEW   LABR       OTHER      30IST     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   SCS_RCLS VNG Header Improv   9/30/2020   10/5/2020 12:42   2020   9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   GL28 SCS_RCLS 09.20              RENEW   LABR       OTHER      30IST     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   SCS_RCLS VNG Header Improv   9/30/2020   10/5/2020 12:42   2020   9   735608
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP60001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP80001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20003                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCP200001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20002                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4032              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4080   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4075              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4032              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP60001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP80001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20003                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCP200001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20002                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4090   100120   Utility Constr178542   HIP‐Mechanicsvile Parallel Pip   STRAT   Strategic   05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4069   100120   Utility Constr180654   HIP‐Gidley Compressor Station    RENEW   Renewals    27   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐BAS   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   N   9/30/2020   HIP_ACR    SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      9/30/2020    0.00                              0   0       10/1/2020                                9/30/2020   10/1/2020 10:36   2020   9
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      9/30/2020    0.00                              0   0       10/1/2020                                9/30/2020   10/1/2020 10:36   2020   9
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      9/30/2020    0.00                              0   0       10/1/2020                                9/30/2020   10/1/2020 10:36   2020   9
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      9/30/2020    0.00                              0   0       10/1/2020                                9/30/2020   10/1/2020 10:36   2020   9
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      9/30/2020    0.00                              0   0       10/1/2020                                9/30/2020   10/1/2020 10:36   2020   9
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX50001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300003                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG200002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX70001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX40001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGX10001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQX0001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG500002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG100002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAGQT0002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG400002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   GLAG300002                   9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20003                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP60001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP80001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCP200001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20002                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4075              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4032              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20003                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1350 GIS and Asset Data South    RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP60001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1355 Land Services               RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP30001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   1346 Land Management             RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP80001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCP200001                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Eng Svs Cap All Utilities        RENEW   OHOE       ENGNS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   ENCAP20002                   9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4075              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   O&M Fleet Capitalization4‐GL28   RENEW   OHTR       TRANS      ALOH      ALO      9/30/2020    0.00                              0   0   N   9/30/2020   FLT4000001 4032              9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGBEF                ALO      9/30/2020    0.00                              0   0       10/1/2020                                9/30/2020   10/1/2020 10:36   2020   9
                                                                                                                                                         Case 3:21-cv-00066-MHL Document 15-3 Filed 05/06/21 Page 45 of 45 PageID# 359


PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGPEN                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGTAX                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGLTI                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05                                    RENEW   OHAG       AGOCM                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGX20001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGX50001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGX30001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAG300003                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAG200002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGX70001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGX40001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGX10001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGQX0001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAG500002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAG100002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAGQT0002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAG400002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0         N    9/30/2020   GLAG300002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4077   100120   Utility Constr178544   HIP‐Ladysmith Comp Station Exp   STRAT   Strategic   27   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0         N    9/30/2020   HIP_ACR   SSC 2020‐09‐BAS   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0         N    9/30/2020   HIP_ACR   SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0         N    9/30/2020   HIP_ACR   SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   HIP ACR 09.20                    RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0         N    9/30/2020   HIP_ACR   SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGBEF                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGPEN                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGTAX                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGLTI                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52                                    RENEW   OHAG       AGOCM                ALO      9/30/2020    0.00                              0   0              10/1/2020                               9/30/2020   10/1/2020 10:36   2020   9
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGX20001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGX10001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   2nd Clr Acct ‐AGLC‐Final Step    RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGQX0001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Pen. on A&G Sal. in GL           RENEW   OHAG       AGSPN      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAG200002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Office Supply Cap.‐ Step2 GL28   RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAG400002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G LTI Awards Cap‐ Step 2       RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAG300003                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSUP      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGX40001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGX30001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGX50001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   AGSC GLAG alloc push down        RENEW   OHAG       AGLTI      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGX70001                  9/30/2020   10/6/2020 11:03   2020   9   676495
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Taxes on A&G Sal. in GL          RENEW   OHAG       AGSPT      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAG100002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   A&G Salaries ‐ PC28 ‐ Step 2     RENEW   OHAG       AGSAL      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAG300002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Other Comp ATPI A&G Sal GL       RENEW   OHAG       AGSOC      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAGQT0002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     52   Bens. on A&G Sal in GL           RENEW   OHAG       AGSBN      OVHD      ALO      9/30/2020    0.00                              0   0          N   9/30/2020   GLAG500002                  9/30/2020    10/6/2020 2:00   2020   9   PSJOB
PC28   4020   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   MANAGEMN   9/30/2020   HIP_ACR                     9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   MANAGEMN   9/30/2020   HIP_ACR                     9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4200   100120   Utility Constr159359   HIP‐Transco Interconnect Pipe    SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0   MANAGEMN   9/30/2020   HIP_ACR                     9/30/2020    10/1/2020 2:00   2020   9   PSJOB
PC28   4095   100120   Utility Constr164671   HIP‐Quantico Parellel Pipe       SUPPO   Support     05   Top Side Entry                   RENEW   CAPAR      OTHER      G&ADM     ACT      9/30/2020    0.00                              0   0          N   9/30/2020   HIP_ACR   SSC 2020‐09‐GUL   9/30/2020    10/1/2020 2:00   2020   9   PSJOB
